Exhibit 10.2

 

CONFIDENTIAL TREATMENT

 

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. Such portions
are marked “[*]” in this document; they have been filed separately with the
Commission.

 

 

AMENDED AND RESTATED CONTRACT

 

 

BETWEEN

 

 

GLOBALSTAR, INC.

 

 

AND

 

 

THALES ALENIA SPACE FRANCE

 

 

FOR THE CONSTRUCTION OF

THE GLOBALSTAR SATELLITE

FOR THE SECOND GENERATION CONSTELLATION

 

 

CONTRACT NUMBER GINC-C-06- 0300

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article

 

Page

 

 

 

 

1.

Definitions

 

4

2.

Scope and Exhibits

 

10

3.

Purchaser’s Undertakings

 

13

4.

Total Price

 

14

5.

Bonus Payments

 

16

6.

Delivery and Delivery Schedule

 

19

7.

Payment

 

20

8.

Inspection and Acceptance

 

24

9.

Title and Risk of Loss

 

26

10.

Access to Work in Progress

 

27

11.

Progress Meeting, Presentations and Reports

 

28

12.

Intellectual Property Rights

 

28

13.

Public Release of Information

 

29

14.

Confidentiality

 

30

15.

Intellectual Property Rights Indemnity

 

30

16.

Limitation of Liability

 

31

17.

Excusable Delays

 

33

18.

Liquidated Damages for Late Delivery / Early Delivery Incentives

 

34

19.

Request For Deviation (RFD)/Request For Waivers (RFW) and Changes

 

38

20.

Termination for Default

 

39

21.   

Termination for Convenience

 

40

22.

Stop Work

 

41

23.

Arbitration

 

45

24.

Warranty

 

46

25.

Communication and Authority

 

48

26.

Spacecraft for Phase 3

 

50

27.

Licenses for Export and Launch

 

52

28.

Spacecraft Storage

 

53

29.

Options

 

54

30.

Key Personnel

 

56

31.

Indemnification and Insurance

 

56

32.

Effective Date of Contract

 

58

33.

Representations

 

59

34.

General Provisions

 

59

 

2

--------------------------------------------------------------------------------


 

This Amended and Restated Contract dated as of June 3, 2009, made between Thales
Alenia Space France (formerly known as Alcatel Alenia Space France), a company
organized under the laws of France and having its registered office at 26,
avenue Jean-François Champollion, 31100 Toulouse, France (“Contractor”) and
Globalstar, Inc., a Delaware corporation with offices at 461 South Milpitas
Blvd., Milpitas, California 95035, U.S.A. (“Purchaser”).

 

Recitals

 

Whereas, the Purchaser and the Contractor entered into a Contract for the
procurement of forty eight (48) satellites and other Deliverable Items and
related services for the Construction of the Globalstar Satellites for the
Second Generation Constellation, dated November 30, 2006 ; and

 

Whereas, the Parties have modified the Contract through Amendments 1, 2, 3, 4,
5, 6, 7 and 8 ; and

 

Whereas, the Parties wish to amend and restate the entire Contract as previously
amended, including the terms and conditions; and

 

Whereas, the Parties further wish to agree to other changes to the Contract to
incorporate (a) Increase Power Beam Step 1 as described in the ATP Ref
PJR-0808-005 signed on 19th August, 2008 between the Parties and Step 2 as
described in the ATP Ref PJR-0908-001 signed on 17th September, 2008 between the
Parties, (b) Phase 1&2 and Phase 3 updated line item pricing distribution; (c)
Procurement of Phase 3 Long Lead Items for 6 Spacecraft (d) alternate Phase 3
delivery schemes and associated Security Instrument ; and

 

Whereas, the Parties further wish to modify certain provisions of the Contract
and its Exhibits and Appendices as a result of such agreement.

 

Now therefore, the Parties hereto, in consideration of the mutual covenants
herein expressed, agree with each other as follows:

 

3

--------------------------------------------------------------------------------


 

Terms and Conditions

 

ARTICLE 1.  DEFINITIONS

 

As used in this Contract, the following terms have the meanings indicated :

 

“Anomaly Support” shall mean the support provided by Contractor to Purchaser for
the first year after the date of the first successful launch of Spacecraft, as
described in greater detail in Exhibit A.

 

“Authorization To Proceed” or “ATP” shall mean the document executed by
Purchaser and Contractor dated October 4th, 2006, as amended from time to time,
authorizing Contractor to proceed with certain Work prior to entry into force of
this Contract.

 

“Available for Shipment” means that a Satellite has successfully undergone a
Pre-Shipment Review in accordance with section 5.8 of Exhibit A and has been
declared ready to be shipped either to the Launch Site or to the storage
location as set forth in Article 29.

 

“Background IP” shall mean Intellectual Property developed and owned by
Contractor prior to entering into this Contract or outside the scope of this
Contract which will be utilized or incorporated by Contractor into any
Deliverable Item under this Contract.

 

“Batch” shall mean each group of Spacecraft to be installed on the same Launch
Vehicle dispenser and to be launched on such Launch Vehicle.

 

“Bonus Payments” shall mean the payments which may be made pursuant to the
provisions of Article 5.

 

“Business Day” means a day which Purchaser and Contractor are both open for
business, other than a Saturday, Sunday or other day on which commercial banks
in New York City, France, or the State of California are authorized or required
by law to close.

 

“Contract” or “Amended and Restated Contract” shall mean the Contract entered
into between Purchaser and Contractor, including all Exhibits and Appendices
referenced herein, and all amendments that may be made hereto and thereto.

 

“Contractor” shall mean Thales Alenia Space France.

 

“Contractor Indemnitees” shall have the meaning ascribed to it in Article 31(B).

 

“Day” shall mean, whether or not capitalized, a calendar day.

 

“Deliverable Items” shall mean those items set forth in Article 2(C).

 

4

--------------------------------------------------------------------------------


 

“Delivery” shall mean the delivery of Deliverable Items as set forth in Article
6.

 

“Delivery Schedule” shall mean the timetables for Delivery of the Deliverable
Items as set forth in Article 6.

 

“Documentation” shall mean the documentation to be supplied by Contractor to
Purchaser as listed in Exhibit A.

 

“DSS” shall mean Dynamic Satellite Simulator software in executable form,
including updated versions, as described in Exhibit E.

 

“Early Delivery ED2” shall mean the scheme of Batch early delivery which may be
achieved under Phase 2 as set forth in Early Delivery ED2 Scope of Work ref
200331862W Issue 01.

 

“Early Delivery Incentives” shall mean the amount of incentives to be paid by
the Purchaser to the Contractor in case some Schedule Saving is achieved by the
Contractor in the frame of Early Delivery ED2 Scope of Work implementation.

 

“EDC” shall mean October 1, 2006.

 

“EDC2” shall mean the effective date of this Amended and Restated Contract as
set forth in Article 32.

 

“Escrow Account” shall mean the escrow account opened by Purchaser with the
Escrow Agent pursuant to the Escrow Agreement, as set forth in Article 7(I).

 

“Escrow Agent” shall mean Société Générale, Société Anonyme with registered
capital of [576.285.895.00 EUR], having its registered office in 29 Boulevard
Haussmann, Paris, France.

 

“Escrow Agreement” shall mean the escrow agreement entered into by and between
the Parties and the Escrow Agent on December 21st, 2006 as amended.

 

“Export Credit Facility” means the agreement between the Purchaser and the
Lender pursuant to which Purchaser obtains a loan backed by the COFACE from such
Lender for the purpose of financing a portion of this Contract.

 

“Factory Acceptance Test Review” shall have the meaning set forth in section
5.16 of Exhibit A.

 

“Final Acceptance” shall be as described in Article 8(A) with respect to
Spacecraft and as described in Article 8(B) with respect to DSSs.

 

“Flight Readiness Review” or “FRR” shall mean the review described in section
5.10 of Exhibit A.

 

5

--------------------------------------------------------------------------------


 

“Foreground IP” shall mean Intellectual Property developed, conceived or first
actually reduced to practice by the Contractor in the performance of Work under
this Contract.

 

“Globalstar System” shall mean the system consisting of the Satellites, Ground
Control Network, network control centers and user terminals for the provision of
communications services.

 

“Ground Control Network” shall mean the items to be provided by Purchaser
composed of the following : (i) Satellite Control Network, (ii) the gateway RF
terminals and (iii) the Globalstar data network.

 

“Ground Support Equipment” or “GSE” shall mean all equipment used or necessary
to permit the transportation, handling, integration and test of the Spacecraft
during factory validation testing and pre-Launch operations.

 

“Intellectual Property” or “IP” shall mean all intellectual property, including
without limitation, inventions, patents, copyrights, trade secrets, DSS,
Satellite OBPE Software, Documentation including Technical Data, discoveries,
technical know-how, techniques, procedures, methods, designs, improvements or
innovations.

 

“Intentional Ignition” shall mean the time designated by ARIANESPACE, during the
launch sequence when the command to ignite is intentionally sent to any one of
the motors of the Launch Vehicle for the purpose of a Launch following a planned
countdown.

 

“Interest Rate” shall mean the One Month EURIBOR as established by the European
Financial Markets Association (ACI) and European Banking Federation (EBF) and as
published on their joint website at
http://www.euribor.org/html/content/euribor_data.html on the payment due date
plus [*] basis points (such one-month EURIBOR rate to “float” by being
re-determined on the first day of each calendar month).

 

“Key Person” shall have the meaning ascribed to it in Article 30(A).

 

“Key Personnel” shall have the meaning ascribed to it in Article 30(A).

 

“Launch” shall mean the Intentional Ignition of the Launch Vehicle followed by
Lift-off.

 

“Launch Date” shall mean each date scheduled for Launch of one or more
Satellites.

 

“Launch ED2 Objective Dates” shall mean target dates for Batch Launch as set
forth in Early Delivery ED2 Scope of Work ref 200331862W Issue 01.

 

“Launch ED2 Schedule Saving” shall mean the actual number of days of advanced
launch for each Batch calculated by taking into account the difference between
Nominal Schedule Launch Date and actual Launch Date for each Batch under Early
Delivery ED2 scheme.

 

6

--------------------------------------------------------------------------------


 

“Launch Insurance” means, with respect to the Satellites, insurance that covers
such Satellites from the period beginning at Intentional Ignition, at coverage
levels determined at sole discretion of Purchaser.

 

“Launch Readiness Review” or “LRR” shall mean the review described in section
5.11 of Exhibit A.

 

“Launch Services” shall mean the services provided by a Launch Services Provider
pursuant to a Launch Services Agreement.

 

“Launch Services Agreement” shall mean each agreement between a Launch Services
Provider and Purchaser for the launch of one or more Spacecraft.

 

“Launch Services Provider” shall mean each company with whom Purchaser contracts
for the launch of one or more Spacecraft.

 

“Launch Site” shall mean each launch facility provided by a Launch Services
Provider, including all buildings and testing, storage and other facilities
thereon.

 

“Launch Support Services” shall mean the services Contractor shall provide
pursuant to this Contract in support of the launch of the Spacecraft, as more
fully set forth in section 3.4 of Exhibit A.

 

“Launch Vehicle” shall mean each vehicle provided by the Launch Services
Providers on which one or more Spacecraft are to be launched. The list of
possible Launch Vehicles is included in section 1.1 of Exhibit A.

 

“Lender” means BNP Paribas, a French company chartered as a bank under the laws
of France that shall make a loan to Purchaser and being the leader and arranger
of a pool of commercial bank.

 

“Licensed Items” shall mean any Deliverable Items being furnished pursuant to,
or to be utilized in connection with, this Contract which require the approval,
permission or license from a government with respect to export control laws of
such government.

 

“Lift-Off” shall mean the disconnection of the lift-off plug if such event
follows Intentional Ignition.

 

“Long Lead Items” or “LLI” shall mean the items to be procured in advance for
the manufacture of Phase 3 Spacecraft as set forth in Article 26.

 

“Milestone Events” shall mean those milestones which are eligible for payment as
set forth in the column entitled “Milestone Events” in Exhibit F1, F2 or F3, as
applicable.

 

“Mission Operations Support Services” or “MOSS” shall mean the services
Contractor shall provide pursuant to this Contract as more fully set forth in
section 3.5 of Exhibit A.

 

7

--------------------------------------------------------------------------------


 

As the Contractor has been awarded a contract for delivery of the Satellite
Control Network (Ref GINC-C-07-0320), and according to Article 3.5 of Exhibit A,
Contractor shall not perform the additional work as set forth in Annex D of
Exhibit A.

 

“Nominal Schedule Launch Dates” shall mean dates of launch foreseen for the
different Batches under this Contract as set forth in the Table in Article 18.2.

 

“Party” or “Parties” shall mean one or both of Contractor and Purchaser.

 

“Phase” shall mean each of the phases according to which the Contract shall be
performed as set forth in Article 2(D) and Exhibit F.

 

“Preliminary Design Review” or “PDR” shall mean the review described in section
5.4.1 of Exhibit A.

 

“Pre-Shipment Review” or “PSR” shall mean the review described in section 5.8 of
Exhibit A.

 

“Pre-Shipment Review Acceptance Certificate” shall mean the certification as set
forth in Article 8, provided by Contractor to Purchaser upon successful
completion of a Pre-Shipment Review.

 

“Program Readiness Review” or “PRR” shall mean the review described in section
5.2 of Exhibit A.

 

“Proto-Flight Model Spacecraft” or “PFM” shall mean the Spacecraft which shall
be tested at qualification levels and acceptance duration as a proto flight
model.

 

“PSR ED2 Objective Dates” shall mean PSR target dates for the different Batches
as set forth in Early Delivery ED2 Scope of Work ref 200331862W Issue 01.

 

“PSR ED2 Schedule Saving” shall mean the actual number of days of advanced
delivery for the last satellite of each Batch calculated by taking into account
the difference between Delivery Date and the actual date PSR ED2 is achieved for
the last satellite of each Batch.

 

“Purchaser” shall mean Globalstar, Inc.

 

“Purchaser Indemnitees” shall have the meaning ascribed to it in Article 31(A).

 

“Purchaser Residents” shall mean the employees or representatives of Purchaser
located in the Contractor’s facilities for the purpose of technical management
of the Contract.

 

“Regular Delivery” shall mean the delivery of the Spacecraft to be delivered
under Phase 3 as set forth in Exhibit F.

 

8

--------------------------------------------------------------------------------


 

“Required Delivery Date(s)” shall mean each date of PSR required for the
different Batches under this Contract as set forth in the Table in Article
18.1(B).

 

“Satellite” or “Spacecraft” shall mean any spacecraft to be constructed and
delivered pursuant to this Contract, as generally described in Exhibit A and
Exhibit B.

 

“Satellite Control Network” shall mean the items to be provided by Purchaser
composed of the following : (i) Satellite Operations Control Centers (SOCCs)
(Main, Development and Back Up SOCCs), (ii) the Telemetry Command Units (TCUs)
and (iii) the In Orbit Test Equipment (MCE and CMA), as set forth in section 6.5
of Exhibit A.

 

“Satellite OBPE Software” shall mean the software in executable form and source
code form, including updated versions, to be delivered as set forth in section
3.1 of Exhibit A.

 

“Satellite Post-Shipment Verification Review” shall mean a visual inspection by
Contractor of a Satellite after delivery to the Launch Site, to verify that the
Satellite has not been degraded during transportation from Contractor’s
facility, as set forth in section 5.9 of Exhibit A.

 

“Security Amounts” shall mean, in the frame of Phase 3, the amounts as per
Exhibit F to be deposited on the Escrow Account or any other Security Instrument
agreed between the Parties pending the different Phase 3 schedule options from
Article 26 selected by the Purchaser.

 

“Security Instrument” shall mean the financial security mechanism to be agreed
in the form and substance between the Parties and to be set by the Purchaser
prior to Contractor’s performance on Phase 3 activities as set forth in Article
26 (D).

 

“Simulator Completion Review” shall mean verification of a DSS performance in
stand-alone mode, similar to the Factory Acceptance Test Review, but after
installation at Purchaser’s designated DSS installation site, as set forth in
section 1.1 and section 5.16 of Exhibit A.

 

“Stop Work Order” shall mean a written order from Purchaser to Contractor
requesting that Contractor cease, and cause Subcontractors (as applicable) to
cease, performance of all or part of the Work for the period specified in such
order, as such period may be extended in accordance with the Contract, as set
forth in Article 22(A).

 

“Storage Plan” shall mean a plan for the storage of one or more Spacecraft at a
site designated in the plan, as set forth in section 3.6.1 of Exhibit A.

 

“Subcontractors” shall mean all subcontractors of Contractor at any tier.

 

“Technical Data” shall mean information which is required for the design,
development, production, manufacture, assembly, operation, repair, testing,
maintenance or modification of the Spacecraft and the DSS, including
documentation.

 

9

--------------------------------------------------------------------------------


 

“Total Price” shall mean the firm fixed price payable for the Work as defined in
Article 4(A).

 

“US Dollar” or “USD” shall mean a dollar of United States currency.

 

“WIP” shall mean all Work in progress.

 

“Work” shall mean all design, development, construction, manufacturing, labor,
services, and acts of Contractor, including tests to be performed, required
under Exhibit A (except section 6 thereof), and including all equipment,
materials, articles, matters, services and things to be furnished by Contractor
under this Contract.

 

Article 2.  Scope and Exhibits

 

(A)                  Contractor shall provide the necessary personnel, material,
services and facilities to perform the Work in accordance with the provisions of
this Contract, including the Exhibits and Appendices listed below, which are
attached hereto or incorporated by reference and made a part hereof, and to make
delivery to Purchaser in accordance with the Delivery Schedule as provided in
Article 6.

 

Exhibit A

GBS2 Space Segment Globalstar Statement of Work

 

Ref GS-06-1130 dated October 1, 2006 — Issue 01 amended by Early Delivery ED2
Scope of Work Ref 2003 318 62 W Issue 01; amended by Satellite Mass Simulator
Change Proposal Ref 200329592G Rev1;  amended by Latch Valve OFF Command Change
Proposal Ref TAS-08-DCI-37; and amended by Increase Power Beam document
Ref.100181703F-EN dated August 2008

Exhibit B

Globalstar II LEO Satellite Performance Specification

 

Ref 200221417A issue 7

Exhibit C

Satellite Program Test Plan

 

Ref 200221933 issue 4

Exhibit D

Globalstar 2 Product Assurance Plan

 

Ref 200217065 S, Version 03 dated November 24, 2006

Exhibit E

Globalstar Dynamic Satellite Simulator Requirements Specification

 

Ref 3474-05-0023 Rev 1_V2, dated November 20, 2006

Exhibit F

Payment Plans

Exhibit G

Form of Escrow Agreement

Exhibit H

Bonus Payments Criteria (EBITDA and satisfactory operation)

Exhibit I

Globalstar Patent Portfolio

 

 

Appendix 1

Mutual Nondisclosure Agreement between Globalstar, Inc and Thales Alenia Space
France (formerly Alcatel Alenia Space France), dated November 2nd 2006.

Appendix 2

Technical Assistance Agreement (DTC Case TA 3474-05) and subsequent amendments.

 

10

--------------------------------------------------------------------------------


 

Appendix 3

Technical Assistance Agreements for Launch Services (DTC Case TA0645-07) and
subsequent amendments.

 

(B)                    In case of any inconsistencies among the articles of this
Contract and any of the Exhibits, the following order of precedence shall apply
:

 

Appendix 2

Terms and Conditions of Contract

All other Appendices

 

Exhibit F

Payment Plans

Exhibit A

GBS2 Space Segment Globalstar Statement of Work

 

Ref GS-06-1130 dated October 1, 2006 — Issue 01 amended by Early Delivery ED2
Scope of Work Ref 2003 318 62 W Issue 01; amended by Satellite Mass Simulator
Change Proposal Ref 200329592G Rev1; amended by Latch Valve OFF Command Change
Proposal Ref TAS-08-DCI-37, and amended by Increase Power Beam document

 

Ref.100181703F-EN dated August 2008

Exhibit B

Globalstar II LEO Satellite Performance Specification

 

Ref 200221417A issue 7

Exhibit C

Satellite Program Test Plan

 

Ref 200221933 issue 4

Exhibit D

Globalstar 2 Product Assurance Plan

 

Ref 200217065 S, Version 03 dated November 24, 2006

Exhibit E

Globalstar Dynamic Satellite Simulator Requirements Document

 

Ref 3474-05-0023 Rev 1_V2, dated November 20, 2006

Exhibit G

Form of Escrow Agreement

Exhibit H

Bonus Payments Criteria (EBITDA and satisfactory operation)

Exhibit I

Globalstar Patent Portfolio

 

(C)                   The scope of this Contract is the design, production,
testing, and delivery of the equipment and services, as summarized in this
Article 2(C), and represents a firm commitment by Contractor and a firm order by
Purchaser for all equipment and services. The following constitute the
Deliverable Items :

 

(i)                         Forty eight (48) low earth-orbiting communications
Spacecraft, one of which shall be a PFM. The Spacecraft shall be manufactured to
meet all requirements of this Contract (including Exhibits A and B), tested in
accordance with Exhibit C, delivered and processed at the selected Launch Site,
or delivered to storage at Purchaser’s direction, in accordance with Article 29.

 

(ii)                      Two (2) DSSs, as described in Exhibit E.

 

(iii)                   Launch Support Services for the Spacecraft, including
launch vehicle integration, as generally described in section 3.4 of Exhibit A.

 

11

--------------------------------------------------------------------------------


 

(iv)                    Mission Operations Support Services (including training
of Purchaser’s personnel and in-orbit testing of the Spacecraft), as described
in section 3.5 of Exhibit A. As the Contractor has been awarded a contract for
delivery of the Satellite Control Network (Ref GINC-C-07-0320), and according to
Article 3.5 of Exhibit A, Contractor shall not perform the additional work as
set forth in Annex D of Exhibit A.

 

(v)                        Anomaly Support as described in section 3.5.4 of
Exhibit A.

 

(vi)                     Documentation as described in section 4 of Exhibit A.

 

(vii)                  Satellite OBPE Software for the Spacecraft as described
in section 3.1 of Exhibit A.

 

(viii)               On-board propellant for each Spacecraft.

 

(ix)                       One (1) Satellite Mass Simulator as described in
Change Proposal Ref 200329592G Rev1

 

In addition to delivering the Deliverable Items set forth herein, Contractor
will provide all Ground Support Equipment, which shall be used by Contractor and
remain its property.

 

(D)                     The Work shall be performed pursuant to the following
Phases :

 

(i)                           Phase 1 and 2 include non-recurring engineering
and manufacture of a PFM and the manufacture and delivery of twenty-four (24)
Spacecraft with associated Launch Support Services and MOSS, Long Lead Items
(“LLI”) for the anticipation of the advanced delivery of six (6) Spacecraft from
Phase 3 ; and

 

(ii)                        Phase 3 includes the manufacture and delivery of
twenty-three (23) Spacecraft and the PFM with associated Launch Support
Services. For the first successful launch of Satellites delivered under Phase 3
, Contractor shall assign satellite specialists (including payload, thermal,
AOCS, power, data handling, mission analysis) to support Purchaser for the early
operations (spacecraft acquisition, stabilization, initialization and orbit
raising).

 

In anticipation of advancing delivery of six (6) Spacecraft of Phase 3, the
Parties agree that the Contractor shall procure the LLI upon EDC2. Purchaser’s
written notification for the completion of the manufacturing and testing of the
six (6) Spacecraft shall be as set forth in Article 26.

 

In addition, the Purchaser shall have the option to request to the Contractor in
writing the postponement of delivery of either all twenty three (23) Spacecraft
of Phase 3 or the balance of seventeen (17) Spacecraft of Phase 3. The
conditions for such postponement shall be as set forth in Article 26.

 

12

--------------------------------------------------------------------------------


 

Article 3. Purchaser’s Undertakings

 

(A)                    Purchaser’s undertakings are contained in or identified
in this Contract and Exhibit A.  In particular, Purchaser shall perform the
following :

 

(i)                           Purchaser will procure the Launch Services to
perform the launch mission including the Satellite(s) dispenser in accordance
with one or more Launch Services Agreements with one or more Launch Services
Providers. As promptly as practicable, and in any event no later than three (3)
months after PDR as set forth in section 3.4.2 of Exhibit A, Purchaser will
designate in writing to Contractor the selected Launch Services Provider(s)
(with a maximum of two (2)), the Launch Sites and the targeted launch periods.
Purchaser will also promptly notify Contractor in the event of any changes in
any launch schedule after Purchaser learns of such changes. Purchaser shall use
its reasonable best efforts to cause each selected Launch Services Provider to
name Contractor and its Subcontractors as additional insureds under each such
Launch Services Provider’s launch risk third-party liability insurance policy.

 

(ii)                        Purchaser will furnish to Contractor decryptor cards
and documentation for each Spacecraft as set forth in section 6.3 of Exhibit A.
The decryptor cards and documentation shall be transported at Purchaser’s risk
and expense Delivered Duty Unpaid, Incoterms 2000, to the place and at the date
as set forth in section 6.3 of Exhibit A. Any defect on such items or part
thereof delivered by Purchaser to Contractor shall be corrected or replaced at
Purchaser’s expense and any costs incurred by Contractor as a result of such
defect and documented to Purchaser shall be borne by Purchaser.

 

(iii)                     Purchaser shall provide, at Purchaser’s Satellite
Operations Control Center (“SOCC”) facilities, two (2) computers and a Satellite
OBPE Software development workstation to host the software for the DSS as set
forth in section 6.6 of Exhibit A.

 

(iv)                    Subject to government requirements, Purchaser will
arrange with the Launch Services Provider to provide to Contractor and its
Subcontractors free of charge access to the Launch Sites, utilities (including
without limitation power, phone and data lines) and services (including without
limitation transportation) at the Launch Sites necessary to permit Contractor to
(i) support the launch schedule; (ii) conduct testing and (iii) provide the
Launch Support Services.

 

(v)                       Subject to government requirements, Purchaser will
provide access to Contractor and its Subcontractors at each of Purchaser’s SOCC
facilities and In Orbit Test Equipment, on a timely basis, as necessary to
permit Contractor to (i) deliver, install and test the DSSs, and (ii) perform
the MOSS.

 

(vi)                    Purchaser shall obtain Launch Insurance prior to Launch,
at coverage levels to be determined at the sole discretion of Purchaser. In
addition, Purchaser shall obtain from its insurer providing Launch Insurance
waivers of any subrogation rights against Contractor or its Subcontractors, and
shall provide evidence of such waivers to Contractor sixty (60) Days prior to
the launch of any Satellite and shall provide Contractor a certificate of such
insurance coverage at Contractor’s request.

 

13

--------------------------------------------------------------------------------


 

(vii)                 Purchaser shall be responsible for obtaining all necessary
approvals, authorizations and/or licenses to launch, test, control and operate
the Satellites.

 

(viii)              Purchaser shall be responsible for providing in a timely
manner the Satellite Control Network as set forth in Exhibit A.

 

(B)                    Contractor shall promptly notify Purchaser of any failure
by Purchaser to perform any of its obligations under this Contract which may
cause Contractor to be delayed, to incur additional costs, or both. In addition,
Purchaser shall promptly notify Contractor in writing of any event which may
delay or prevent the performance by Purchaser of any of its obligations under
this Contract which may cause Contractor to be delayed, to incur additional
costs, or both.

 

Any failure by Purchaser to perform any of its obligations under this Contract
which causes Contractor to be delayed, to incur additional costs, or both, shall
cause (i) in case of delay, an extension of the Delivery Schedule to reflect the
actual delay incurred by Contractor in the performance of the Work as a result
of such failure (such delay to be documented to Purchaser) and (ii) in case of
additional costs, payment to Contractor by Purchaser of reasonable costs
incurred by Contractor as a result of such failure (such costs to be documented
to Purchaser).

 

Article 4.  Total Price

 

(A)                  Purchaser shall pay to Contractor for the Work to be
performed the Total Price as set forth in the Table below in accordance with the
payment plans as set forth in Exhibit F, as such Total Price may be adjusted in
accordance with the provisions of this Contract.

 

The Total Price shall be deemed to include all transportation and insurance
charges for delivery of each Deliverable Item as set forth in Article 6 and
Exhibit A.

 

14

--------------------------------------------------------------------------------


 

Item

 

Description

 

Price in Euro for
Regular Delivery

 

1

 

Spacecraft for Phase 1 and Phase 2 (See Pricing Details) *

 

452,781,326

 

1Bis

 

Rebalancing ¨Phase 1&2 and Phase 3 distribution (with payment postponed to Phase
3) (See Pricing Details)**

 

3,864,000

 

 

 

Sub-total Phase 1 & 2

 

456,645,326

 

2

 

Spacecraft for Phase 3 (See Pricing Details)***

 

222,240,232

 

 

 

Total Price

 

678,885,558

 

 

--------------------------------------------------------------------------------

(*) Pricing Details:

[*]

 

(**) Pricing Details:

[*]

 

(****) Note that pricing for Launch Support Services as defined in Exhibit A
assumed the performance of seven (7) launch campaigns with up to two (2) of the
four (4) candidate Launch Vehicles. Upon Purchaser’s selection of the Launch
Vehicles and number of launch campaigns required, Contractor shall review the
Launch Support Services pricing and notify Purchaser of any revised pricing
including basis of estimate for the pricing difference.

 

(B)                      In addition to the Total Price that Purchaser shall pay
in accordance with Article 4(A), Purchaser shall also be responsible for paying
all custom duties, VAT, import taxes, sales taxes or charges, taxes, fees or
duties of similar nature whatsoever levied in the U.S.A. or any political
division thereof or in the country where the Launch Site is located or the
services under this Contract are performed (except for services rendered in
France or Italy or by the Subcontractors in their countries) or in the country
where the Spacecraft is placed in storage as set forth in Article 29.

 

Such payments will be made by Purchaser in compliance with the regulations in
force at that time and will not be deducted from any payment of price called for
pursuant to Article 4(A) of this Contract. Purchaser shall reimburse Contractor
for any payment to be made by Purchaser pursuant to this Article 4(B) but made
by Contractor within thirty (30) Days of receipt by Purchaser of the electronic
invoice with all relevant documentation evidencing liability for and payment of
such tax, fees or duties.

 

(C)                      All payments by Purchaser pursuant to this Contract
shall be made without deduction or offset of any income taxes, withholding or
similar taxes, if any, of any nature whatsoever levied by Purchaser’s country,
any political division thereof or any other country where the Work is performed
or by the country from which payment is made, unless Purchaser shall be
compelled to make such deduction by government regulation, in which case
Purchaser shall pay, within thirty (30) Days of receipt by Purchaser of the
relating electronic invoice, any additional amount necessary in order that the
net amount of payments received by the Contractor shall be equal to the amount
of payments agreed to be paid pursuant to this Contract.

 

15

--------------------------------------------------------------------------------


 

(D)                     Contractor shall be entirely responsible for all present
and future taxes, levies and duties whatsoever imposed under this Contract in
(i) France and (ii) any of the Subcontractors’ countries (including Italy), to
the extent relating to the performance of the Work, which taxes shall be paid by
the Contractor or the Subcontractors when they become due.

 

Article 5.  Bonus Payments

 

(A)                    Purchaser and Contractor agree that, at the end of the
first quarter of the calendar year following the later to occur of the delivery
of forty-eight (48) Spacecraft and the successful launch of the twenty-fourth
Spacecraft (the “Bonus Payment Start Date”), and continuing for a period of up
to fifteen (15) years thereafter, Contractor shall annually be eligible to
receive from Purchaser a Bonus Payment payable in arrears and determined as set
forth in this Article 5. The total of such Bonus Payments shall not be more than
Seventy-Five Million (75,000,000) US Dollars.

 

(B)                      Purchaser shall provide to Contractor, by the end of
the first quarter of each year following the date of PSR of the twenty-fourth
(24th) Spacecraft, a written statement of Bonus Payment amount and eligibility
comprising of Cumulative EBITDA as defined below, status of satisfactory
operation of the Spacecraft and timeliness of delivery of Spacecraft. Payment of
Bonus Payments shall be due and payable within thirty (30) Days after the date
of receipt by Purchaser of the emailed invoice from Contractor.

 

(C)                  Bonus Payments shall only be made to the extent that the
financial performance of Purchaser’s business for the period from January 1,
2007 to December 31 of each year is equal to or better than the financial
projections for the business for the same period of time as set forth in Exhibit
H1. Financial performance shall be measured in accordance with GAAP, using the
earnings before interest, taxes, depreciation and amortization of Purchaser for
the total periods in question (“Cumulative EBITDA”).  The annual Bonus Payment
shall be further limited and conditioned as a result of (a) the failure of
Satellites to be delivered on time or to meet the requirements of Exhibit B (as
set forth in Article 5(E) and Article 5(F) below) and (b) the failure of
Satellites to operate successfully in orbit (as set forth in Article 5(E) and
Article 5(F) below).

 

(i)                           No Bonus Payment shall be made to Contractor
whenever Purchaser’s Cumulative EBITDA for the period from January 1, 2007 to
December 31 of the year for which payment of a Bonus Payment would be due is
less than the projected Cumulative EBITDA for the identical period as set forth
on Exhibit H1.

 

(ii)                        Whenever Purchaser’s Cumulative EBITDA for the
period from January 1, 2007 to December 31 of the year for which payment of a
Bonus Payment would be due is equal to or greater than the projected Cumulative
EBITDA for the identical period, Purchaser shall make the maximum Bonus Payment
permissible pursuant to the terms of this Article 5. Each year Purchaser’s
Cumulative EBITDA exceeds the projected

 

16

--------------------------------------------------------------------------------


 

Cumulative EBITDA for the identical period and the conditions of Article 5(E)
and Article 5(F) are met, the annual Bonus Payment of [*] US Dollars shall be
paid.

 

(iii)                     For so long as Purchaser may be obligated to pay Bonus
Payments to Contractor pursuant to this Article 5, Purchaser shall calculate
Cumulative EBITDA using the same methodology as is used in Exhibit H1. Nothing
in this Article 5 shall prohibit Purchaser from changing its accounting
methodology for other purposes, so long as Purchaser is able and does continue
to use the same methodology to calculate Cumulative EBITDA.

 

(D)                     In each of the fifteen (15) years that a Bonus Payment
may be made, as well as during the years prior to the Bonus Payment Start Date
when Contractor may earn the right to receive Bonus Payment after the Bonus
Payment Start Date, [*] of each such payment or earned right shall be further
conditioned upon the delivery schedule as set forth in paragraphs (E)(i) and
(F)(i) of this Article 5, and [*] of each such payment or earned right shall be
further conditioned upon satisfactory operation of Satellites as set forth in
paragraphs (E)(ii) and (F)(ii) of this Article 5.

 

(E)                       Each year after the delivery of the first twenty-four
(24) of Satellites and prior to the Bonus Payment Start Date, Contractor shall
earn the right to receive a Bonus Payment to be calculated in accordance with
this Article 5(E). Such Bonus Payments shall not be paid by Purchaser until the
first payment date after the Bonus Payment Start Date. The Bonus Payment earned
for each year after the delivery of the first twenty-four (24) Satellites until
the Bonus Payment Start Date shall be paid at the same time in addition to the
first annual Bonus Payment to be paid pursuant to this Article 5(E).

 

(i)                           The [*] portion of such Bonus Payment related to
timely delivery shall be earned for each Batch of Spacecraft delivered thirty
(30) Days or less after the scheduled PSR date for the last Spacecraft of that
Batch. Calculation of the Bonus Payment payable for each year of this period
shall be equal to [*] US Dollars times the number of Spacecrafts delivered in
each Batch through the year for which the calculation of the Bonus Payment
earned is made.

 

(ii)                        The remaining [*] portion of the Bonus Payment shall
be earned for each Satellite operating satisfactorily in space according to the
criteria defined in Exhibit H2. Calculation of the Bonus Payment payable for
each year of this period shall be made by multiplying [*] US Dollars times the
number of Satellites operating successfully as of December 31 of each year for
which the calculation is being made.

 

(F)                       During the period from the Bonus Payment Start Date to
the end of the fifteen (15) year thereafter, Contractor shall be entitled to
receive annual Bonus Payments to be calculated in accordance with this Article
5(F).

 

(i)                           The [*] portion of the annual Bonus Payments
related to timely delivery shall be calculated by multiplying [*] US Dollars
times the number of Spacecraft delivered before or within at least thirty (30)
Days after its scheduled PSR date. The amount shall

 

17

--------------------------------------------------------------------------------


 

be the portion of each annual Bonus Payment related to timely delivery for each
year during this period.

 

(ii)                        The remaining [*] portion of the annual Bonus
Payments shall be earned if the number of satisfactorily operating satellites is
equal to or greater than the number given in Table 1 for a given year for a
given Delivery Schedule.  Satellites are deemed to be satisfactorily operating
if the criteria defined in Exhibit H2 are met. If the number of satisfactorily
operating satellites is less than the number given in Table 1 for a given year
but greater than or equal to forty (40), a reduced Bonus Payment may be made.

 

For each satellite less than the number in Table 1, the Bonus Payment portion
shall be reduced by [*] as long as the total number of operating satellites is
greater than or equal to forty (40). For example, in 2020 if there are only
forty-two (42) satisfactorily operating satellites, only [*] of the possible [*]
portion of the annual Bonus Payment shall be paid; if forty-one (41)
satisfactorily operating satellites, only [*] of the possible [*] portion of the
annual Bonus Payment shall be paid; if forty (40) satisfactorily operating
satellites, only [*] of the possible [*] portion of the annual Bonus Payment
shall be paid; however, if only thirty-nine (39) satisfactorily operating
satellites, no portion of the possible [*] portion of the annual Bonus Payment
shall be paid.

 

Table 1

Minimum Number of Operating Satellites In a Given Year for Regular Delivery
Schedule

 

 

 

Regular
Delivery

2011

 

 

2012

 

 

2013

 

46

2014

 

46

2015

 

46

2016

 

45

2017

 

45

2018

 

44

2019

 

44

2020

 

43

2021

 

43

2022

 

42

2023

 

42

2024

 

41

2025

 

40

2026

 

12

2027

 

4

 

(G)                      For the purpose of this Article 5, a Spacecraft placed
in storage pursuant to Article 29 or a Spacecraft which is a total loss as a
result of a launch failure shall be deemed to

 

18

--------------------------------------------------------------------------------


 

be operating in orbit satisfactorily. In addition, the conditions of Articles
5(E)(i) and 5(F)(i) relating to late delivery shall apply to a Spacecraft put
into storage.

 

(H)                               Should the Purchaser decide to exercise the
option to postpone the delivery of Spacecraft from Phase 3 as set forth in
Article 26 or the total number of Spacecraft to be delivered under the Contract
be less than 48, then the Parties agree, in good faith, to adjust accordingly
the present Article 5 for purpose of Bonus Payment on an appropriate basis.

 

Article 6.  Delivery and Delivery Schedule

 

(A)                  The Delivery Schedule is identified in the Table below.
Delivery of a Spacecraft (other than Spacecraft delivered for storage as
directed by Purchaser in accordance with Article 29) shall be deemed to have
occurred at Pre-Shipment Review. Delivery of a DSS shall be deemed to have
occurred upon completion of the Simulator Completion Review. Delivery of
Satellite Mass Simulator shall be deemed to have occurred upon Mass Simulator
Delivery Review Board.

 

Item

 

Description

 

Delivery Date or
Date of Performance

 

Delivery Place

1

 

Spacecraft

 

Per Exhibit F

 

Contractor’s facilities

2

 

Satellite Propellant

 

Per Exhibit A

 

Per Article 6(C)

3

 

DSS

 

Per Exhibit A

 

Milpitas, CA
El Dorado Hills, CA

4

 

Satellite OBPE Software

 

Per Exhibit A

 

Milpitas, CA

5

 

Launch Support Services

 

Per Exhibit A

 

Launch Site

6

 

MOSS

 

Per Exhibit A

 

Milpitas, CA

7

 

Documentation

 

Per Exhibit A

 

Milpitas, CA

8

 

Satellite Mass Simulator(*)

 

Sept 01, 2009

 

France, Arianespace (Bordeaux)

 

--------------------------------------------------------------------------------

(*) At the end of the tests, the Purchaser shall ship back to Contractor’s
facility in Cannes the satellite mass simulator with its container for
destruction purposes. The satellite mass simulator will therefore be delivered
on a temporary basis. Cost for the shipping back to Cannes shall be paid by the
Contractor.

 

(B)                    The delivery dates for Spacecraft to be delivered under
Phase 3 shall be made pursuant to the Regular Delivery as set forth in Exhibit F
and the payment plan shall be the one corresponding to the Regular Delivery as
set forth in Exhibit F.

 

(C)                    Each Spacecraft which is Available for Shipment shall be
transported along with associated Ground Support Equipment at Contractor’s risk
and expense Delivered Duty Unpaid, Incoterms 2000, to the airport nearest to the
Launch Site selected for the launch of the respective Spacecraft, unless
Purchaser directs Contractor to deliver the Spacecraft to storage in accordance
with Article 29.

 

19

--------------------------------------------------------------------------------


 

The propellant shall be transported at Contractor’s risk and expense Delivered
Duty Unpaid, Incoterms 2000, to the harbour agreed with the Launch Service
Provider. The Launch Service Provider shall be responsible at its own costs to
transport (i) the Spacecraft from the airport to the Launch Site, (ii) the
propellant from the harbour to the Launch Site, and (iii) the Satellites and the
propellant within the Launch Site.

 

If the Spacecraft requires repair after delivery to the Launch Site, all
transportation from the Launch Site to the repair facility and back shall be at
the expense of Contractor. Contractor shall be responsible at its risk and
expense for removing or disposing all of its Ground Support Equipment and
remaining Satellite propellant, if any, used on or brought to the Launch Site
from the Launch Site after completion of launches.

 

The DSSs, the Satellite OBPE Software and the Satellite Mass Simulator shall be
transported at Contractor’s risk and expense Delivered Duty Unpaid, Incoterms
2000, to the required destination as specified in the Table above.

 

(D)                   The Contractor shall promptly notify Purchaser in writing
of any event which may delay or prevent the performance by Contractor of any of
its obligations under this Contract.

 

Article 7.  Payment

 

(A)                    Payment terms shall be in accordance with this Article 7
and Exhibit F to this Contract. Purchaser shall pay all invoices (excluding the
Amended and Restated Contract down payment) within thirty (30) Days after the
date of receipt of an emailed invoice confirmed electronically. Purchaser shall
have the right to draw down from the Escrow Fund to make payments if the Balance
of the Escrow Fund is greater than the Deposit Requirement for the then current
Quarter or if the Parties mutually agree to a draw down.

 

(i)                           Starting January 1, 2007 and until the Contract is
paid in full, Contractor shall on the first Day of each quarter provide
Purchaser with one (1) original of the invoice for the total amount of payments
due during that quarter, including both calendar payments and payments for
Milestone Events, in accordance with Exhibit F. So there is no misunderstanding,
the Parties agree that the invoice for and payment of the first payment (fourth
quarter of 2006) shall be handled as set forth in Article 32.

 

(ii)                        Beginning with the quarter that starts April 1,
2007, Contractor shall deliver to Purchaser, along with each quarterly invoice,
supporting documentation confirming completion of the Milestone Events which
were to have been achieved during the quarter prior to the quarter in which the
invoice is delivered.

 

(iii)                      Notwithstanding paragraph (i) and (ii) above,
beginning with the period that starts July 1, 2008 and ending beginning of the
first yearly quarter following EDC2, Contractor shall invoice Purchaser monthly
payments in accordance with Exhibit F.  Contractor shall provide supporting
documentation confirming completion of Milestone

 

20

--------------------------------------------------------------------------------


 

Events which were to have been achieved during the previous quarter with first
monthly invoice of the following quarter.

 

(B)                      Should Contractor fail to achieve during a given
quarter one or more Milestone Events for which payment has already been made,
then Contractor shall deduct the amount relating to each such unachieved
Milestone Event from the invoice Contractor delivers at the beginning of the
following quarter.

 

Except as set forth in the preceding sentence, any delay in the achievement of a
particular Milestone Event will have no impact on the amount invoiced at the
beginning of the subsequent quarter.  Any amount deducted in accordance with
this Article 7(B) will be re-invoiced with supporting documentation submitted
with the invoice for the quarter following completion of such Milestone Event,
and Purchaser shall make payment to Contractor in accordance with such invoice
after such completion.

 

(i)                           If after five (5) Business Days from the date of
receipt of an invoice, Purchaser has not notified Contractor of a dispute of the
invoice, stating the reason for such dispute, then all Milestone Events
scheduled to occur during the preceding quarter shall be deemed complete, and
payment shall be due and payable within thirty (30) Days of receipt of the
emailed invoice. For purposes of Exhibit F, a Milestone Event shall be deemed to
have been completed by Contractor when all requirements associated with the
particular Milestone Event shall have been completed in accordance with the
provisions of the Contract.

 

(ii)                        If Purchaser disputes only part of a Milestone
Event, then Purchaser shall pay to the Contractor the amount corresponding to
the undisputed portion of such Milestone Event.

 

The Parties agree to negotiate in good faith the settlement of the disputed
portion and the agreed upon amount shall be paid by Purchaser after such
settlement. No dispute with respect to the payment of any amount under this
Contract shall relieve the disputing Party of its obligation to pay all other
amounts due and owing under this Contract. The Parties agree that in no event
shall there be a dispute about a calendar payment, and that a dispute over a
Milestone Event payment shall not relieve Purchaser of its obligation to make
subsequent payments.

 

(C)                    RESERVED

 

21

--------------------------------------------------------------------------------


 

(D)                   Contractor may, from time to time, submit an invoice
requesting partial payment for a partially completed Milestone Event. If
Purchaser, in Purchaser’s reasonable judgment, determines such partial payment
to be appropriate under the circumstances, then Purchaser shall make such
partial payment, and the remainder of the Milestone Event payment shall be paid
at such time as the Milestone Event is completed.

 

(E)                 In the event that Contractor achieves any Milestone Event in
advance of the scheduled achievement date provided for in Exhibit F and provided
that the cumulative amount of payments shall not exceed the schedule set forth
in Exhibit F, then, subject to Purchaser’s agreement, the Contractor shall be
entitled to invoice the Purchaser for such achieved Milestone Event. Purchaser
shall pay for any such Milestone Event, subject to having received the required
supporting documentation.

 

In the case where the Contractor would achieve Schedule Saving in the frame of
the implementation of Early Delivery ED2, the Contractor shall be entitled to
invoice the Purchaser for Early Delivery Incentives. In this case, payments may
exceed the cumulative amount of payments set forth in Exhibit F.

 

Should the Purchaser decide to advance the delivery of 6 Spacecraft from Phase 3
as set forth in Article 26 or to postpone the delivery of Phase 3 Spacecraft as
set forth in Article 26, the payments shall be set forth as illustrated in
Exhibit F2 or F3 respectively.

 

(F)                     Unless otherwise agreed in writing by the Party entitled
to payment, all transfers of funds in accordance with this Contract from one
Party to the other Party shall be sent to the receiving Party by wire transfer
of immediately available funds to the following bank accounts :

 

Thales Alenia Space France

 

For payments in Euros :

Thales Alenia Space France

Société Générale Toulouse

Address : Innopole Voie 8 - BP 500 – 31316 Labège Cedex, France

Swift Code : [*]

Account n° [*]

 

For payments in US Dollars :

Thales Alenia Space France

ABN AMRO BANK

New-York Branch

Address : 55 East 52 Street, New York, New York 10055,U.S.A.

Swift Code : [*]

Routing Number [*]

Account n° [*]

 

22

--------------------------------------------------------------------------------


 

Globalstar, Inc.

 

For payments in US Dollars :

Account Name:

Collection Account

Bank Name:

Union Bank of California

 

[*]

A/C:

Globalstar, Inc. [*]

Account Number:

[*]

Bank Address:

IS&AM, Domestic Custody

 

350 California Street, 6th Floor

 

San Francisco, CA 94104 U.S.A.

Swift Details:

[*]

 

or such other account as the relevant Party may specify from time to time in
writing.

 

Any payment due by Purchaser shall be deemed to have been made when the
Contractor’s bank account has been credited of the amount of such payment.

 

If any payment would otherwise be due under this Contract on any Day that is not
a Business Day, such payment shall be due on the succeeding Business Day.

 

(G)                    Payments required to be made by either Party to this
Contract and not received within the due date plus ten (10) Days shall bear
interest at the Interest Rate for each Day from the tenth (10th) Day following
the due date until the date of actual payment. Such interest due pursuant to
this Article 7(G) will be included in the next quarterly invoice. In the event
the Contractor elects to draw from the Escrow Account as set forth in Article
22(B), then the provisions of this Article 7(G) shall not apply.

 

(H)                     The Contractor shall send one (1) copy of each invoice
to Purchaser by email to [*] with confirming email to [*]and, as applicable, one
(1) copy in parallel to the Lender.

 

The Contractor may request status of payment by calling [*] in Accounts Payable
at [*].

 

The address reference to be put on the invoice is :

Globalstar, Inc.

461 South Milpitas Boulevard

Milpitas, California 95035, U.S.A.

 

The Contractor may send one (1) hard copy of each invoice to Purchaser at
address referenced above to the attention of [*].

 

I)                            Until EDC2, invoices from the Contractor shall be
paid through direct bank transfers from Purchaser to Contractor.

 

As of EDC2, for the payment of the balance of the Price for Phase 1 and 2 and
LLI for 6 Spacecraft from Phase 3), Purchaser has entered into an Export Credit
Facility. As a

 

23

--------------------------------------------------------------------------------


 

result thereof, all invoices from the Contractor issued after EDC2 shall be paid
to the Contractor according to the payment plan in Exhibit F and through
drawings under the Export Credit Facility. Such drawings under the Export Credit
Facility shall be made against presentation by the Contractor to the Lender of
the documents required under the Contract duly approved by the Purchaser.

 

At EDC2, the Parties have agreed that the balance of funds in the Escrow Account
shall be released and returned to the Purchaser.

 

After EDC2, any deviations to the foregoing payment provisions shall be mutually
agreed upon by the Parties.

 

J)                           ALL PAYMENTS TO BE MADE ACCORDING TO EXHIBIT F FOR
THE BALANCE OF PHASE 1&2 AFTER EDC2 SHALL BE INVOICED IN EUROS BY THE CONTRACTOR
AND PAID IN UNITED STATES DOLLARS USING THE EXCHANGE RATE STIPULATED IN THE
EXPORT CREDIT FACILITY AGREEMENT.

 

Article 8.  Inspection and Acceptance

 

Contractor shall perform the following tests and reviews:

 

(A)                  Spacecraft

 

(i)                       Each Spacecraft shall undergo a Pre-Shipment Review,
as described in section 5.8 of Exhibit A. Purchaser shall notify Contractor of
its acceptance or objection of the Pre-Shipment Review within one (1) Day
following performance of the PSR. Failure of Purchaser to so notify Contractor
shall be deemed to constitute acceptance of said PSR. Upon successful completion
of the Pre-Shipment Review (i.e. Pre-Shipment Review complies with the
provisions of section 5.8 of Exhibit A), the Parties shall sign a Pre-Shipment
Review Acceptance Certificate. If Purchaser objects, it shall provide detailed
reasons for such objection to Contractor within two (2) Days of performance of
such Pre-Shipment Review.

 

Contractor shall then proceed to resolve the reason for the objection and upon
resolution the Parties shall sign the Pre-Shipment Review Acceptance
Certificate. After completion of the PSR, the Spacecraft shall be deemed
Available for Shipment and Purchaser will provide to Contractor shipment
directions.

 

(ii)                    Upon arrival of a Spacecraft at the Launch Site,
Contractor shall promptly conduct a Satellite Post-Shipment Verification Review
for each Spacecraft. Thereafter, Contractor shall perform tests in accordance
with the Launch Site Test Plan and relevant portions of Exhibit C, in the
presence of Purchaser unless Purchaser advises Contractor that such tests can be
performed in its absence.

 

24

--------------------------------------------------------------------------------


 

(iii)                 Contractor shall then conduct a Flight Readiness Review as
set forth in section 5.10 of Exhibit A, whereupon Contractor shall either
certify Spacecraft compliance or notify Purchaser of those items which fail to
meet the requirements of Exhibits B and C.  Upon Contractor certification of
Spacecraft compliance, or upon satisfactory completion by Contractor of other
conditions sufficient to remedy those items that failed to meet the requirements
of Exhibits B and C, mutually acceptable to Purchaser and Contractor, FRR shall
be deemed successfully completed and Contractor shall be authorized to proceed
to the Launch Readiness Review.

 

(iv)                Each Spacecraft shall undergo a LRR, as described in section
5.11 of Exhibit A. If the LRR complies with the provisions of section 5.11 of
Exhibit A, Purchaser shall notify Contractor of its acceptance of the LRR
following completion. Upon such notification, a Spacecraft shall be ready for
launch unless, at any time prior to Intentional Ignition, Contractor shall
notify Purchaser if a Spacecraft is not ready for launch.  Upon such
notification and prior to launch, Contractor shall remedy such particulars or
satisfactorily complete other conditions mutually acceptable to Purchaser and
Contractor.

 

(v)              Final Acceptance of a Spacecraft not being delivered into
storage shall occur upon Intentional Ignition, except that in case of occurrence
of an event as set forth in Article 9(C), Final Acceptance shall be deemed not
to have occurred. Final Acceptance of a Spacecraft being delivered into storage
shall be made upon delivery of the Spacecraft to the storage site, in accordance
with the provisions of Article 29.

 

(B)                      DSSs

 

(i)                       Contractor shall conduct a Factory Acceptance Test
Review on the DSSs at Contractor’s facilities. Upon successful completion of the
Factory Acceptance Test Review, Contractor shall so certify to Purchaser.
Purchaser shall have two (2) Days from receipt of such certification to notify
Contractor in writing of those particulars which do not meet the requirements of
the Contract.

 

Upon such notification by Purchaser, Contractor shall remedy such particulars or
satisfactorily complete other conditions mutually acceptable to Purchaser and
Contractor after which Contractor shall proceed to ship each DSS to the
designated DSS site. If Purchaser does not so notify Contractor within two
(2) Days, Contractor shall proceed to ship each DSS to the designated DSS site.

 

(ii)                    A Simulator Completion Review shall be conducted
following full and complete installation and testing of the DSS at the
designated DSS Site in accordance with Exhibit A.  Contractor and Purchaser
shall, within two (2) Days after the successful completion of Simulator
Completion Review, certify in writing on a form, mutually agreed, that Final
Acceptance of the DSSs has occurred. If Purchaser fails to reject or certify
acceptance within such two (2) Days after the successful completion of Simulator
Completion Review, Final Acceptance of the DSSs shall be deemed to have
occurred.

 

25

--------------------------------------------------------------------------------


 

(iii)                 If a DSS is non-conforming to the specifications defined
in Exhibit E, Purchaser shall so notify Contractor (with detailed reasons for
such non-compliance given in the notification), and such non-compliance shall be
corrected by Contractor.  Upon such correction, followed by a delta Simulator
Completion Review, if necessary, acceptable to Purchaser, Final Acceptance shall
be deemed to have occurred.

 

(C)                    Upon completion of a Milestone Event other than for PSRs
as set forth in Article 8 (A), Contractor shall issue and send to Purchaser a
Milestone Event acceptance certificate. Purchaser shall notify Contractor of its
acceptance or rejection of a Milestone Event within five (5) Business Days from
the date of receipt of the Milestone Event acceptance certificate, failing which
such Milestone Event shall be deemed successfully completed. In case of
acceptance, the Parties shall sign the Milestone Event acceptance certificate.
In case of rejection, Purchaser shall state in writing the reasons for such
rejection and Contractor shall implement necessary corrective measures. After
such correction to the satisfaction of Purchaser, such Milestone Event shall be
deemed successfully completed and the Parties shall sign the Milestone Event
acceptance certificate.

 

Article 9.  Title and Risk of Loss

 

(A)                  Subject to the provisions of this Contract :

 

(i)                         title to and risk of loss for a Spacecraft and
propellant on board such Spacecraft shall pass from Contractor to Purchaser upon
Intentional Ignition, except as provided in Articles 9(C) and 9(E).

 

(ii)                      risk of loss for DSSs shall pass from Contractor to
Purchaser upon Delivery to the place set forth in Article 6. Title to DSS shall
pass from Contractor to Purchaser upon Final Acceptance thereof.

 

(iii)                 risk of loss and title to for the Satellite OBPE Software
shall pass from Contractor to Purchaser upon Delivery to the place set forth in
Article 6.

 

(iv)                risk of loss and title to for the Satellite Mass Simulator
shall pass from Contractor to Purchaser upon Delivery to the place set forth in
Article 6.

 

Any loss or damage to such items prior to Purchaser’s assumption of risk of loss
shall be at Contractor’s risk, unless such loss or damage is caused by the
negligent acts or omissions or wilful misconduct of Purchaser.

 

(B)                    Title to Spacecraft, propellant on board the Spacecraft,
Satellite OBPE Software, DSSs and Satellite Mass Simulator shall pass to
Purchaser free and clear of any claims, liens, encumbrances and security
interests of any nature. Contractor shall not grant to third parties any lien,
encumbrance or security interest of any nature on Spacecraft,

 

26

--------------------------------------------------------------------------------


 

propellant on board the Spacecraft, Satellite OBPE Software, DSSs and Satellite
Mass Simulator.

 

(C)                    Contractor hereby agrees following Intentional Ignition,
should the launch sequence be successfully terminated prior to lift-off of the
Launch Vehicle, then at the subsequent time the launch pad is declared safe by
the Launch Services Provider, title, care, custody and control and risk of loss
to Spacecraft and propellant shall revert to Contractor.  In the event of such
an occurrence, Contractor shall be paid by Purchaser for additional documented
costs, if any, incurred by Contractor in relation to additional premium due
directly as the result of an extension by it of any insurance policy it may have
relating to the Spacecraft. This paragraph may be adjusted as necessary to be
consistent with the Launch Services Agreement and the Launch Insurance policy.

 

(D)                   Should the subsequent launch following an aborted launch
as set forth in Article 9(C) above, be delayed through no fault of Contractor,
and any Spacecraft has to be removed from the Launch Vehicle and has to be
returned to Contractor’s facility or a designated storage site at Launch Site,
all costs resulting from extension of the period for the launch campaign
(including costs associated with on-orbit support personnel already deployed to
other locations) shipping costs, costs for re-testing and restoring the
Spacecraft to flight-worthy condition, off-site storage charges (if any) and
insurance coverage for return to the Launch Site and subsequent launch will be
at Purchaser’s expense, as determined pursuant to Article 19(C).

 

(E)                     In the event a Spacecraft is placed in storage as set
forth in Article 29(A), title and risk of loss to such Spacecraft shall pass to
Purchaser upon both completion of the tasks specified for placement into storage
as required by the Storage Plan and payment to Contractor of all outstanding
amounts as set forth in Exhibit F less an amount of [*] Euros per Spacecraft
stored corresponding to the portion of the Launch Support Services and MOSS not
yet performed. This amount will be paid to Contractor at the time of removal of
the Spacecraft from storage.

 

Prior to storage, Contractor shall file (or shall cause a Subcontractor to
file), on behalf of Purchaser and at Purchaser’s expense, necessary application
with custom authorities for the issuance of an active job processing, or any
other adequate instrument, with respect to a stored Spacecraft in order to get
an exemption of taxes and duties.

 

Article 10.  Access to Work in Progress

 

(A)                  Subject to applicable government regulations, Contractor
shall afford Purchaser access to all WIP, including without limitation Technical
Data and information, test data, documentation (not containing cost
information), testing and hardware, being performed at Contractor’s facilities
pursuant to this Contract during the period of Contract performance as set forth
in section 1.5 of Exhibit A, provided that such access does not unreasonably
interfere with such WIP or any other work.

 

27

--------------------------------------------------------------------------------


 

(B)                    Contractor shall afford Purchaser access to WIP being
performed pursuant to this Contract in Subcontractor’s facilities to the extent
Contractor obtains such access, subject to the right of Contractor to accompany
Purchaser on any such visit and subject further to the execution by Purchaser of
such non-disclosure or similar agreements as may be required by Subcontractors.
Contractor shall use its best efforts to obtain access to the WIP being
performed in Subcontractor’s facilities.

 

Article 11.  Progress Meeting, Presentations and Reports

 

(A)                  In addition to any other meetings called for under the
provisions of this Contract, Contractor shall provide the personnel, facilities,
materials and support to conduct the following meetings and presentations with
Purchaser, provided that such meetings and presentations do not unreasonably
interfere with Contractor’s performance: (i) informal Program Manager meetings ;
(ii) informal project level technical review meetings ; and (iii) management
level presentations as deemed appropriate by Contractor or Purchaser’s
management and subject to reasonable prior notice by Purchaser.

 

(B)                    Contractor shall deliver to Purchaser all reports as
described in Exhibit A. The Parties agree to utilize a secure, electronic-based
system for delivery of reports and documents (which may include exceptions on
its use for certain documents).

 

Article 12.  Intellectual Property Rights

 

(A)                  Purchaser shall protect all Intellectual Property to which
Purchaser has a right of access pursuant to Article 10, or that is or may be
disclosed by Contractor to Purchaser, from disclosure to third parties in the
same manner in which Purchaser protects its own IP, in accordance with and
subject to Article 14.

 

(B)                    Notwithstanding any other provision of this Contract, the
ownership in and title to Background IP delivered to Purchaser by Contractor in
accordance with this Contract shall remain in Contractor or its licensors. 
Contractor hereby grants to Purchaser a fully paid up, non-exclusive, perpetual,
irrevocable (except as set forth herein), world-wide and non-transferable
(except as part of a sale of the business or by operation of law) license (with
right to sublicense to third parties) to use, duplicate, adapt, make derivatives
and disclose its Background IP (and its related documentation) and other
Deliverable Items for the use, operation, enhancement and maintenance of the
Globalstar System pursuant to this Contract and the existing Globalstar network.

 

(C)                    Title to all Foreground IP shall remain with Contractor,
provided, that Contractor shall not use or have, or permit others to use,
Foreground IP related to the payload of the Spacecraft for the purpose of
engaging in business activity that would be in direct competition with the
Globalstar System. Contractor hereby grants to Purchaser a fully paid up,
non-exclusive, perpetual, irrevocable (except as set forth herein), world-wide
and non-transferable (except as part of a sale of the business or by operation
of law) license

 

28

--------------------------------------------------------------------------------


 

(with right to sublicense to third parties) to use, duplicate, adapt, make
derivatives and disclose its Foreground IP (and its related documentation) and
other Deliverable Items for the use, operation, enhancement and maintenance of
the Globalstar System pursuant to this Contract, the existing Globalstar network
and future similar contracts and such Globalstar network as it will exist under
such future similar contracts.

 

(D)                   Purchaser hereby grants to Contractor a fully paid up,
non-exclusive, perpetual, irrevocable (except as set forth herein), world-wide
and non-transferable (except as part of a sale of the business or by operation
of law) license (with right to disclose to Subcontractors who are signatories of
the TAA as set forth in Appendix 2) to use, adapt and disclose the patents
identified as being “granted” as set forth in Exhibit I for the purpose of
performance of the Work under this Contract. In addition, Contractor reserves
the right to request and receive copies of Technical Data which are owned by
Purchaser for use for the performance of the Work.  Purchaser grants to
Contractor a license to use such Technical Data under the same type of license
as Purchaser grants to Contractor in this Article 12(D), subject to the TAA.

 

Article 13.  Public Release of Information

 

(A)                  During the term of this Contract, neither Party, nor its
affiliates, subcontractors, employees, agents and consultants, shall release
items of publicity of any kind including, without limitation, news releases,
articles, brochures, advertisements, prepared speeches, company reports or other
information releases related to the work performed hereunder, including the
denial or confirmation thereof, without the other Party’s prior written consent.

 

(B)                    Notwithstanding the foregoing, it is understood by the
Parties that Contractor is authorized to release information relative to the
Work as may be required to notify its other customers as to satellite
performance issues, provided that such information shall contain no
identification of Purchaser or Purchaser’s designation of Work, subject to
government requirements.

 

(C)                    Nothing contained herein or in the Mutual Nondisclosure
Agreement between Purchaser and Contractor, dated November 2, 2006 shall be
deemed to prohibit either Party from disclosing this Contract, in whole or in
part, or information relating thereto (i) as may be required by the rules and
regulations of a government agency with jurisdiction over the disclosing Party
or a stock exchange on which the disclosing Party’s shares are then listed,
(ii) as may be required by a subpoena or other legal process (iii) in any action
to enforce its rights under this Agreement, (iv) to its lenders under
appropriate assurances of confidentiality for the benefit of the disclosing
Party or (v) to its auditors, attorneys and other professional advisors in the
ordinary course, provided that such auditors, attorney and advisors have
contractual or professional obligations to maintain the confidentiality of the
disclosed material. The disclosing Party shall use reasonable commercial efforts
to disclose only such information as it believes in good faith it is legally
required to disclose pursuant to clauses (i) or (ii), above, and will seek, to
the

 

29

--------------------------------------------------------------------------------


 

extent reasonably available under applicable rules, to obtain confidential
treatment for any information either Party reasonably considers trade secrets
and that is required to be disclosed. To the extent practicable, the disclosing
Party shall provide the other Party with a reasonable opportunity in advance of
disclosure to request redactions or deletions of specific terms and provisions
of the Contract and shall accommodate those requests to the extent reasonably
consistent with applicable confidential treatment rules.

 

(D)                   Within a reasonable time prior to a proposed issuance of
news releases, articles, brochures, advertisements, prepared speeches, and other
such information releases concerning the Work performed hereunder, the Party
desiring to release such information shall request the written approval of the
other Party concerning the content and timing of such releases.  The Parties
anticipate the issuance of press releases in connection with the execution of
the Contract, which press releases shall be subject to approval by both Parties
prior to release.

 

Article 14.  Confidentiality

 

The Parties agree that all exchanges of proprietary information shall be
governed by the Mutual Nondisclosure Agreement between Purchaser and Contractor,
dated November 2, 2006 as set forth in Appendix 1, as such Agreement may be
amended.

 

Article 15.  Intellectual Property Rights Indemnity

 

(A)                  Contractor shall indemnify, defend and hold harmless
Purchaser and its affiliates and their respective directors, officers, agents
and employees, against any claims, damages, losses, costs (including attorneys’
fees) incurred in connection with any claim, suit, or proceeding asserted or
filed against Purchaser relating to infringement of any patent, copyright, trade
secret, trademark or other proprietary right based on the laws of the United
States and EU, or a country where Contractor or any Subcontractor is located
(except that such indemnification shall not apply to any patent identified as
being “granted” as set forth in Exhibit I), by any Spacecraft, Mass Simulator or
DSS to be delivered hereunder, or any part thereof or arising out of
Contractor’s performance of its obligations under the Contract.  Purchaser shall
notify Contractor promptly in writing of any such claim, suit or proceeding, and
give Contractor proper and full information, of which it is aware, and
reasonable assistance to settle and/or to defend any such claim, suit, or
proceeding. At its option and expense, Purchaser may participate in the defense
of such claim, suit or proceeding with counsel of its own choosing. In addition,
the indemnification shall also apply if in the reasonable opinion of
Contractor’s outside intellectual property counsel, any Spacecraft, Mass
Simulator or DSS to be delivered hereunder or any part thereof may become the
subject of any claim, suit, or proceeding for infringement of any such patent,
copyright, trade secret, trademark or other proprietary right.

 

30

--------------------------------------------------------------------------------


 

(B)                    In case of such a claim as set forth in Article 15(A),
Contractor shall, at its option and expense, either (i) procure for Purchaser
the right under such patent, copyright, trade secret, trademark or other
proprietary right, to use, lease, or sell, as appropriate, such Spacecraft, Mass
Simulator or DSS, or part thereof, or (ii) replace or modify such Spacecraft,
Mass Simulator or DSS, or part thereof, so that it becomes non-infringing but
continues to meet the requirements of the Contract.

 

(C)                    Contractor shall have no liability for and the provisions
of Article 15(A) shall not apply for any infringement arising from (i) the
combination of such Spacecraft, Mass Simulator or DSS, part thereof or process
practiced therein with any other Spacecraft or DSS or part not furnished to
Purchaser by Contractor unless such Spacecraft, Mass Simulator or DSS, part or
process furnished by Contractor contributorily infringes, or (ii) the
modification of such Spacecraft, Mass Simulator or DSS, part thereof or process
practiced therein, unless such modification was made or authorized by
Contractor, or (iii) the use of any patent identified as being “granted” as set
forth in Exhibit I.

 

(D)                   Contractor’s total liability to Purchaser under this
Article 15 shall not exceed [*]% of the Total Price. This Article 15 states the
entire obligation of Contractor and the exclusive remedy of Purchaser, with
respect to any alleged patent, copyright, trade secret or trademark infringement
by such product or part or process.

 

Article 16.  Limitation of Liability

 

(A)                  THE PARTIES EXPRESSLY RECOGNIZE THAT COMMERCIAL SPACE
VENTURES INVOLVE SUBSTANTIAL RISKS AND RECOGNIZE THE COMMERCIAL NEED TO DEFINE,
APPORTION AND LIMIT CONTRACTUALLY ALL OF THE RISKS ASSOCIATED WITH THIS
COMMERCIAL SPACE VENTURE.  THE PAYMENTS AND OTHER REMEDIES EXPRESSLY SET FORTH
IN THIS CONTRACT FULLY REFLECT THE PARTIES’ NEGOTIATIONS, INTENTIONS AND
BARGAINED-FOR ALLOCATION OF THE RISKS ASSOCIATED WITH COMMERCIAL SPACE VENTURES.

 

EXCEPT AS SPECIFICALLY PROVIDED IN THIS CONTRACT, CONTRACTOR MAKES NO WARRANTIES
OR REPRESENTATIONS, EXPRESS OR IMPLIED, WITH RESPECT TO THE CONTRACT OR THE
PERFORMANCE OF THE CONTRACTOR OR THE WORK HEREUNDER, WHETHER ARISING AT LAW OR
IN EQUITY AND ALL SUCH WARRANTIES AND REPRESENTATIONS, EXPRESS OR IMPLIED, AT
LAW OR IN EQUITY ARE, TO THE EXTENT PERMITTED BY LAW, EXCLUDED.

 

(B)                    IN NO EVENT SHALL CONTRACTOR OR ITS SUBCONTRACTORS BE
LIABLE TO PURCHASER FOR INCIDENTAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR SPECIAL
DAMAGES (INCLUDING ANY LOSS OF PROFIT OR ANY OTHER SIMILAR LOSS) WHETHER ARISING
IN CONTRACT, TORT, STRICT LIABILITY, OR UNDER ANY OTHER THEORY OF LIABILITY

 

31

--------------------------------------------------------------------------------


 

RESULTING FROM ANY BREACH OF THIS CONTRACT OR WITH RESPECT TO ANY DEFECT,
NON-CONFORMANCE OR DEFICIENCY IN ANY INFORMATION, INSTRUCTIONS, SERVICES OR
OTHER THINGS PROVIDED PURSUANT TO THIS CONTRACT.  THE FOREGOING EXCLUSION SHALL
APPLY WHETHER OR NOT FORESEEABLE OR EVEN IF CONTRACTOR HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.  SPECIFICALLY, BUT WITHOUT LIMITATION TO THE
FOREGOING, CONTRACTOR AND ITS SUBCONTRACTORS SHALL NOT BE LIABLE TO PURCHASER
FOR ANY SUCH DAMAGES RESULTING FROM ANY LOSS OR DESTRUCTION OF A SPACECRAFT OR
FAILURE OF A SPACECRAFT OR ITS SUBSYSTEMS TO OPERATE SATISFACTORILY.

 

(C)                    IN NO EVENT SHALL PURCHASER BE LIABLE TO CONTRACTOR OR
ITS SUBCONTRACTORS FOR INCIDENTAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR SPECIAL
DAMAGES (INCLUDING ANY LOSS OF PROFIT OR ANY OTHER SIMILAR LOSS) WHETHER ARISING
IN CONTRACT, TORT, STRICT LIABILITY, OR UNDER ANY OTHER THEORY OF LIABILITY
RESULTING FROM ANY BREACH OF THIS CONTRACT.  THE FOREGOING EXCLUSION SHALL APPLY
WHETHER OR NOT FORESEEABLE OR EVEN IF PURCHASER HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.

 

(D)                   PURCHASER AND CONTRACTOR SHALL BE BOUND TO THE FLOW-DOWN
REQUIREMENTS OF THE LAUNCH SERVICES AGREEMENT APPLICABLE TO CONTRACTOR REGARDING
ALLOCATIONS OF RISK, WAIVERS OF SUBROGATION, INDEMNIFICATIONS AND INTER-PARTY
WAIVERS OF LIABILITY INVOLVED IN LAUNCH OPERATIONS.  SUCH FLOW-DOWN SHALL BE
INCLUDED IN AN AMENDMENT TO THIS CONTRACT TO BE ENTERED INTO AND CONFIRMED
BETWEEN THE PARTIES PRIOR TO THE COMMENCEMENT OF LAUNCH SUPPORT SERVICES.

 

(E)                     PURCHASER AGREES TO ENTER INTO AGREEMENTS WITH THE
LAUNCH SERVICES PROVIDER TO DISCLAIM ANY LIABILITY OF CONTRACTOR TO THE LAUNCH
SERVICES PROVIDER FOR INCIDENTAL, INDIRECT, CONSEQUENTIAL OR SPECIAL DAMAGES.
PURCHASER ALSO AGREES TO CAUSE ITS LAUNCH RISK INSURERS TO WAIVE ALL RIGHTS OF
SUBROGATION AGAINST CONTRACTOR AND SUBCONTRACTORS.

 

(F)                       BOTH PARTIES’ SOLE AND EXCLUSIVE REMEDIES AND
OBLIGATIONS FOR ANY BREACH OF THIS CONTRACT OR WITH RESPECT TO ANY DEFECT,
NON-CONFORMANCE OR DEFICIENCY IN ANY INFORMATION, INSTRUCTIONS, GOODS, SERVICES
OR OTHER THINGS PROVIDED PURSUANT TO THIS CONTRACT ARE LIMITED TO THOSE SET
FORTH IN THIS CONTRACT, AND ALL OTHER REMEDIES OR RECOURSE AGAINST THE OTHER
PARTY OF ANY KIND ARE EXPRESSLY DISCLAIMED AND FOREVER WAIVED.

 

32

--------------------------------------------------------------------------------


 

(G)                      NOTWITHSTANDING ANY OTHER LANGUAGE IN THIS CONTRACT TO
THE CONTRARY, CONTRACTOR’S TOTAL LIABILITY TO PURCHASER SHALL NOT EXCEED [*] OF
THE TOTAL PRICE. NOTWITHSTANDING ANY OTHER LANGUAGE IN THIS CONTRACT TO THE
CONTRARY, PURCHASER’S TOTAL LIABILITY TO CONTRACTOR SHALL NOT EXCEED THE TOTAL
PRICE LESS ANY PAYMENTS MADE.

 

Article 17.  Excusable Delays

 

(A)                  Any delay or failure in the performance of a Party’s
obligations under this Contract (other than payment obligations) shall be
excused, and such Party will not be liable for, or be in default for, such delay
or non-performance, if the cause of the delay or non-performance is, in whole or
in part, beyond such Party’s reasonable control and without the negligence of
such Party (or its Subcontractors at any tier).

 

Purchaser acknowledges that following the end of an excusable delay event,
Contractor shall resume full performance as soon as commercially practicable
after the end of an excusable delay event, and the schedule of performance shall
be deemed modified to reflect such recommencement of performance. Payments
obligations of Purchaser shall be suspended only for the portion of Contractor’s
performance of Work affected by the excusable delay.

 

(B)                    Excusable delays shall be conclusively deemed to include,
but are not limited to Acts of God or of the public enemy; acts or omissions of
governmental bodies, including the FCC, in their sovereign capacities or
contractual capacities (including the inability to obtain and/or the suspension,
withdrawal, or non-renewal of export or import licenses required for the
performance of the Contract); acts of war (declared or undeclared), fires,
earthquakes, floods, other unusually severe weather conditions such as
hurricanes, tornadoes and typhoons, epidemics, quarantine restrictions, strikes,
component or parts alerts, labor and other industrial disputes, terrorist acts
and freight embargoes sabotage, riots, theft; introduction of malicious code;
failures or interruptions in essential services or equipment (e.g., electrical
power, telecommunications, fuels, water); embargoes and other transportation
failures.

 

(C)                    The Party whose performance is delayed under
Section 17(A) shall give notice in writing to the other Party within seven
(7) Business Days after an excusable delay shall have occurred or such notifying
Party knows of an excusable delay, whichever is later.  Notwithstanding the
foregoing, a Party’s failure to provide such notice shall not prevent such an
event from qualifying as an excusable delay, except to the extent the failure to
so notify prejudices the other Party’s ability to mitigate the impact of the
delay or non performance.  Such notice shall also be given at the termination of
the excusable delay. The delivery requirements shall only be extended, upon
mutual agreement of the Parties, by such period of time as is justified by the
evidence forwarded in the notice, but in any event not less than one (1) Day for
one (1) Day of excusable delay.

 

33

--------------------------------------------------------------------------------


 

(D)                   Should excusable delays total, or be likely to total, six
(6) consecutive months or more, Purchaser, at its option, may terminate this
Contract with respect to unlaunched Spacecraft by written notice to Contractor
and the conditions of Article 21 shall apply. Purchaser’s right to terminate
pursuant to this Article 17(D) shall not apply to the extent that excusable
delays do not affect Contractor’s ability to perform (i.e., such excusable
delays affect Purchaser only).

 

Article 18.  Liquidated Damages for Late Delivery / Early Delivery Incentives

 

18.1               Liquidated Damages for Late Delivery

 

(A)                  Contractor understands that delays in Delivery of
Satellites required herein may cause Purchaser to incur additional cost, loss of
revenues and other damages, which damages are difficult to estimate but the
Parties acknowledge are likely to be significant.  Accordingly, the Parties
agree to fixed and liquidated damages for late Delivery of Satellites which
damages are intended to be compensatory, not a penalty and are in lieu of actual
damages incurred by the Purchaser.

 

(B)                      The Required Delivery Dates for Spacecraft under this
Contract are set forth below by the following spacecraft groups :

 

Satellites Completed PSR

 

Date of PSR
(Regular)

TOTAL: 7 Satellites
(FM 2,3,4,5,6,7,8)

 

March 27, 2010

TOTAL: 13 Satellites
(FM 9,10,11,12,13,14)

 

May 12, 2010

TOTAL:19 Satellites
(FM 15,16,17,18,19,20)

 

June 23, 2010

TOTAL: 24 Satellites
(FM 21,22,23,24,25)

 

July 28, 2010

TOTAL: 31 Satellites
(FM 26,27,28,29,30,31,32)

 

May 25, 2012

TOTAL: 37 Satellites
(FM 33,34,35,36,37,38)

 

Nov 21, 2012

TOTAL: 43 Satellites
(FM 39,40,41,42,43,44)

 

May 20, 2013

TOTAL: 48 Satellites
(FM 45,46,47,48,PFM1)

 

Sept 17, 2013

 

For the avoidance of doubt, the Satellite grouping specified in the above table
shall be independent of FM numbers.

 

For the avoidance of doubt, the PSR ED2 Objective dates as per Early Delivery
ED2 Scope of Work shall not be taken into account for the calculation of
Liquidated Damages for Late Delivery as per Article 18.1.

 

The Parties agree that they will negotiate in good faith to create a Table, to
substitute for the above Table, reflecting the actual number of Spacecraft per
Batch (the first Batch to

 

34

--------------------------------------------------------------------------------


 

include appropriate spare Spacecraft(s)) in alignment with Purchaser’s selected
Launch Services Agreement commitments for the numbers of Spacecraft per launch.

 

(C)                      In the event Contractor has not successfully completed
PSR for the last Spacecraft of each group as set forth in the Table in Article
18.1(B) on or before the Two Hundred Forty Second (242nd) Day (Two Hundred
Seventy Second (272nd) Day for the first group) after each respective date set
forth in such Table, then for each Day thereafter that the PSR of such
Spacecraft has not been successfully completed beyond such Two Hundred Forty
Second (242nd) Days period (Two Hundred Seventy Second (272nd) Days period for
the first group) until completion of the PSR for the last Spacecraft of each
group, Contractor agrees to pay Purchaser, as liquidated damages, the following
amount :

 

Maximum liquidated
damages per Spacecraft

 

Regular Delivery

 

 

 

 

 

Phase 2 — First Batch Maximum liquidated damages per Spacecraft per Day

 

[*] Euros

 

Phase 2 — First Batch Maximum aggregate liquidated damages per Spacecraft

 

[*] Euros

 

Phase 2 — other Batches Maximum liquidated damages per Spacecraft per Day

 

[*] Euros

 

Phase 2 — other Batches Maximum aggregate liquidated damages per Spacecraft

 

[*] Euros

 

Phase 3 — all Batches Maximum liquidated damages per Spacecraft and per Day

 

[*] Euros

 

Phase 3 — all Batches Maximum aggregate liquidated damages per Spacecraft

 

[*] Euros

 

TOTAL

 

[*] Euros

 

 

For the sake of clarification, the liquidated damages to be paid for a group
shall be calculated by multiplying the appropriate amount set forth in the Table
above for liquidated damages per Spacecraft per Day, times the number of
Satellites in the associated Batch (i.e. 6 Satellites), times the number of
Days’ delay after the grace period as set forth above.

 

35

--------------------------------------------------------------------------------


 

In the event of occurrence of an unforeseen technical event which is
demonstrated by Contractor to be the cause of delays on subsequent Spacecraft
deliveries, Contractor and Purchaser shall endeavour, in good faith, to define
the best solution allowing to minimize the impacts of Spacecraft delivery for
Purchaser and the cumulative amount of liquidated damages for Contractor.

 

The maximum payment to Purchaser for liquidated damages under this Article 18.1
for each Satellite shall be limited as defined in the Table above. The maximum
overall aggregate payment to Purchaser for liquidated damages under this Article
18.1 shall be limited as defined in the Table above.

 

(D)                     Payment of liquidated damages due to Purchaser shall be
made within thirty (30) Days after receipt of an emailed invoice by Contractor
from Purchaser.

 

(E)                       Delays in delivery shall be excused and the delivery
date(s) shall be extended, as appropriate, to reflect the following conditions :

 

(i)                           if delay in PSR is due to any cause referred to in
Article 17 ; or

 

(ii)                        in the event the TRB of the PFM is not successfully
completed, then as a result thereof Contractor shall not be liable for
liquidated damages for each Spacecraft for which PSR has been successfully
completed prior to the time of such TRB completion ; or

 

(iii)                     the execution of a Stop Work pursuant to Article 22
which results in an extension of the Delivery Schedule ; or

 

(iv)                    if the delay is due to a cause or causes attributable to
the Purchaser ; or

 

(v)                       if Purchaser elects to store a Spacecraft as set forth
in Article 29 which election was not based on Contractor’s delay ; or

 

(vi)                    if a concurrent delay exists which prevents Purchaser
from commencing launch of the Satellites that are independent of Contractor’s
obligation pursuant to this Contract (i.e. the launch is delayed for reasons not
attributable to the Satellites).

 

(F)                       The liquidated damages set forth herein reflect the
mutual agreement of the Parties as fair and reasonable compensation for a delay
in Delivery.

 

18.2               Early Delivery Incentives

 

In the frame of implementation of the Early Delivery ED2 Scope of Work,
Purchaser and Contractor agree that, in case schedule saving is totally or
partially achieved, Early Delivery Incentives shall be paid by Purchaser to
Contractor according to the following process :

 

36

--------------------------------------------------------------------------------


 

For each Batch, the Contractor shall be entitled to earn [*]% of the Early
Delivery Incentives based on PSR ED2 Schedule Saving, as applicable, and [*]% of
the Early Delivery Incentives based on Launch ED2 Schedule Saving.

 

The amount of Early Delivery Incentives payable to the Contractor shall be
calculated on a Prorata Temporis basis taking into account the actual number of
Days of PSR ED2 Schedule Saving, and Launch ED2 Schedule Saving divided by the
PSR Schedule Saving Days for [*]% Incentives as identified in the Table below
for each Batch.

 

This Early Delivery Incentives amount shall be paid within thirty (30) Days
after receipt by the Purchaser of the corresponding invoice from the Contractor.

 

The amount of PSR ED2 Early Delivery Incentives to be paid by the Purchaser
shall not exceed [*]Euro ([*] Euro) per Batch.

 

The amount of Launch ED2 Early Delivery Incentives to be paid by the Purchaser
shall not exceed[*]Euro ([*] Euro) per Batch.

 

Table PSR ED2 Early Delivery Incentives

 

 

 

Required Delivery
Dates for Regular
Schedule as per
Article 18.1 (B)

 

PSR ED2
Objective Dates

 

PSR Schedule
Saving Days for
[*]% Incentives

 

Maximum
Incentives amount
(in Euro)

 

 

 

 

 

 

 

 

 

 

 

Batch 1 FM 2 to FM7*

 

March 14, 2010

 

Feb 2, 2010

 

40

 

[*]

 

Batch 2 FM 8 to FM13*

 

May 5, 2010

 

March 28, 2010

 

38

 

[*]

 

Batch 3 FM 14 to FM19*

 

June 16, 2010

 

May 9, 2010

 

38

 

[*]

 

Batch 4 FM 20 to FM 25*

 

July 28, 2010

 

June 30, 2010

 

28

 

[*]

 

 

--------------------------------------------------------------------------------

(*) For the avoidance of doubt a Batch shall be comprised of six (6) Spacecraft
independently of FM numbers specified in the above table.

 

37

--------------------------------------------------------------------------------


 

Table Launch ED2 Early Delivery Incentives

 

 

 

Nominal
Scheduled Launch
Dates

 

Launch ED2
Objective Dates

 

Launch Schedule
Saving Days
for [*]%
Incentives

 

Maximum
Incentives amount
(in Euro)

 

 

 

 

 

 

 

 

 

 

 

Batch 1 FM 2 to FM7*

 

May 23, 2010

 

April 13, 2010

 

40

 

[*]

 

Batch 2 FM 8 to FM13*

 

Aug 21, 2010

 

July 12, 2010

 

40

 

[*]

 

Batch 3 FM 14 to FM19*

 

Oct 21, 2010

 

Sept 11, 2010

 

40

 

[*]

 

Batch 4 FM 20 to FM 25*

 

Dec 21, 2010

 

Nov 11, 2010

 

40

 

[*]

 

 

--------------------------------------------------------------------------------

(*) For the avoidance of doubt a Batch shall be comprised of six (6) Spacecraft
independently of FM numbers specified in the above table.

 

Article 19.  Request For Deviation (RFD)/Request For Waivers (RFW)

and Changes

 

(A)                    Should Contractor desire to deviate from the requirements
of a specific item of the Work, it shall submit to Purchaser an RFD/RFW, as set
forth in section 2.9.2 of Exhibit A.

 

Contractor shall submit RFD/RFWs to the Purchaser promptly as and when they
occur.  Before Purchaser shall grant a deviation or waiver, it may negotiate in
good faith with Contractor a mutually acceptable consideration therefor.

 

(B)                    Purchaser may from time to time between the EDC and
completion of this Contract, by written change order issued by Purchaser, make
changes within the general scope of this Contract regarding the Spacecraft or
DSSs, the services or in any drawings, designs, specifications, methods of
shipment or packing, quantities of items, places of delivery, additional Work,
or the omission of Work. Procedures for implementing such changes may be similar
to RFD/RFWs submitted by Contractor pursuant to Article 19(A), with the Parties
negotiating the terms of the change order, including the price therefor, before
the change order becomes effective, or Purchaser may issue the change order
without such negotiation, as set forth in Article 19(C).

 

(C)                    If any change order causes an increase or decrease in the
costs of, or the time required for, Contractor’s obligations under this
Contract, and the Parties do not negotiate such terms before the change order
becomes effective, in accordance with Article 19(B), an equitable adjustment in
the price or Delivery Schedule or both shall thereafter be negotiated by the
Parties and this Contract shall be modified in writing accordingly provided that
Contractor shall begin the work related to the change if and when Contractor has
received from Purchaser a financial commitment acceptable to Contractor to begin
such work. Any claim for adjustment under this Article shall be deemed waived
unless asserted in writing (with the amount of the claim) within forty-five (45)
Days from the date of receipt by Contractor of the change order.

 

38

--------------------------------------------------------------------------------


 

Article 20.  Termination for Default

 

(A)                    Purchaser may, by written notice to Contractor, issue a
written notice of Default (the “Default Notice”) to Contractor, if :

 

(i)                           there is a material breach by Contractor in the
technical compliance during the PFM Payload assembly, integration and test, in
accordance with the Contract ; or

 

(ii)                        there is a material breach by Contractor in the
technical compliance during the PFM Spacecraft assembly, integration and test,
in accordance with the Contract ; or

 

(iii)                     as to each PSR date set forth in Article 18.1(B),
Contractor fails to satisfactorily complete the required PSR twelve (12) months
plus 182 Days after such date for the last Satellite of the first Batch and nine
(9) months plus 182 Days after such date for the last Satellite of the
subsequent Batches.

 

After Purchaser issues a Default Notice in connection with any of the
circumstances in Article 20(A)(i) or (ii), Contractor shall within ninety (90)
Days of such notice submit to Purchaser a plan (“Plan”) for remedying such
Default. If the Plan demonstrates to the mutual agreement of the Parties that
the PSR for the last Satellite of the first Batch of Satellites to be launched
will be completed within the time specified in Article 18.1(B) plus twelve (12)
months plus 182 Days, then such Plan shall be implemented by Contractor and the
Delivery Schedule shall be adjusted as the Parties shall mutually agree.
Contractor may also suggest a Plan that does not result in the PSR for the last
Satellite of the first Batch being completed within the time specified in
Article 18.1(B) plus twelve (12) months plus 182 Days, provided that Purchaser
shall in its sole discretion either accept or reject such a Plan by written
notice sent to Contractor within ten (10) Business Days. In case of rejection,
Purchaser may terminate the Contract by written notice of termination as set
forth in Article 20(B).

 

(B)                      If Purchaser gives Contractor a Default Notice and
Contractor fails to respond to within the time period (if any) specified above
in Article 20(A), Purchaser may terminate this Contract upon notice (the
“Termination Notice”) to Contractor and without further period for cure.

 

In the event of a termination pursuant to this Article 20(B), then, on demand
from Purchaser, Contractor will refund all payments made by Purchaser less any
amounts due under Article 18.1. Except as provided in Article 9(C), no refund
shall be made with respect to Spacecraft already launched at the time of
termination and for Spacecraft or DSSs for which Final Acceptance has occurred
at the time of termination.  Contractor shall make this refund within thirty
(30) Days of receipt of Purchaser’s written notice of termination of this
Contract.  In the event that Purchaser demands the refund as described above,
then such refund shall be Purchaser’s sole and exclusive remedy for such
termination.

 

39

--------------------------------------------------------------------------------


 

Contractor shall keep title and ownership to all terminated WIP. Purchaser shall
take all reasonable necessary action for the protection and preservation of the
Work in possession of Purchaser in which Contractor has an interest under this
Contract, and Purchaser shall deliver to Contractor such work in its possession
at Contractor’s expense.

 

(C)                      If, after notice of termination under the provisions of
this Article, it is determined that Contractor was not in default under the
provisions of this Article or that the delay was excusable under the provisions
of Article 17, the rights and obligations of the Parties shall be the same as if
notice of termination had been issued pursuant to Article 21.

 

(D)                     So there is no misunderstanding, it is agreed that
Purchaser shall not be entitled to terminate the Contract for default with
respect to any Deliverable Item after delivery of such Deliverable Item. In
addition, termination of the Contract shall not affect Contractor’s obligations
as set forth in the Contract with respect to Spacecraft and other Deliverable
Items already delivered.

 

ARTICLE 21.  TERMINATION FOR CONVENIENCE

 

(A)                  Purchaser, by written notice to Contractor to be effective
six (6) months following the date of such notice, may terminate this Contract in
whole or in part for its convenience in accordance with the terms of this
Article 21. In such case, Contractor shall immediately stop Work as directed in
the termination notice and make its reasonable best efforts to mitigate costs.

 

(B)                      In case of termination for convenience, Contractor
shall be entitled to be paid the lesser of (i) all actual costs, direct and
indirect, incurred by Contractor (Value Added Tax payable by Contractor on such
costs as a result of such termination shall be documented to Purchaser, added to
such costs and paid by Purchaser) for all Work performed plus actual termination
costs incurred by Contractor and its Subcontractors and to receive, in addition,
an amount representing [*] profit, before taxes, on such costs less amounts
previously paid by Purchaser to Contractor pursuant to this Contract or (ii) the
maximum aggregate payments to be made as set forth in Exhibit F for the two (2)
quarters following the date of notice as set forth in Article 21(A). The costs
will include the impact (either gain or loss) of cancellation of hedging in
place at the time of termination with respect to the portion of the Total Price
referred to in Article 7(C) for which corresponding payments have not been
received from Purchaser. A claim for such costs shall be submitted by Contractor
to Purchaser within sixty (60) Days from the date of notice of termination. The
Parties shall agree upon the final termination charges to be paid to Contractor
within thirty (30) Days after the date of submission by Contractor of its claim.

 

(C)                    Purchaser shall pay Contractor the termination charges
within thirty (30) Days following the date of receipt of an invoice from
Contractor. Final payment shall be the amount of the total termination charges
less amounts previously paid by Purchaser to Contractor pursuant to this
Contract.  In the event the amount of these credits exceeds the amount of the
total termination charges, Contractor will refund the excess to Purchaser within
thirty (30) Days following the date of receipt of an invoice from Purchaser.

 

40

--------------------------------------------------------------------------------


 

Subject to the prior approval of Purchaser and subject to restrictions that may
be imposed under applicable Governmental authorizations, title to all WIP shall
transfer to Purchaser after payment. The license granted to Purchaser under
Article 12 shall continue for the period of use of any Deliverable Items not
terminated.

 

If requested by Purchaser and to the extent reasonably practicable, Contractor
shall use commercially reasonable efforts to re-sell or re-use on other programs
all WIP (or parts thereof) for the benefit of Purchaser.  In such case, the fair
market value of such WIP that Contractor re-uses or re-sells, as negotiated in
good faith by the Parties, less the reasonable and demonstrable costs of storage
and the reasonable costs incurred by Contractor for reusing and/or reselling
such items, shall be deducted from the termination charges or added to the
termination credit.

 

(D)                   Notwithstanding the provisions of this Article 21,
Purchaser shall not be entitled to terminate the Contract for convenience with
respect to a Spacecraft after its Intentional Ignition.

 

ARTICLE 22.  STOP WORK

 

(A)                  Stop Work by Purchaser

 

(i)                         Purchaser may, at any time, by written notice to
Contractor (“the Stop Work Order”), direct Contractor to suspend performance of
the Work for a maximum cumulative duration of six (6) ( months and with a
maximum number of suspensions of two (2). Notwithstanding the foregoing, the
Parties agree that from EDC2 and going forward, only one (1) suspension is
allowed for a maximum duration of two (2) months.  Said Stop Work Order shall
specify the date of suspension and the estimated duration of the suspension.
Upon receiving any such Stop Work Order, Contractor shall promptly suspend
further performance of the Work to the extent specified, and during the period
of such suspension shall properly care for and protect all WIP and materials,
supplies, and equipment Contractor has on hand for performance of the Work.

 

(ii)                      Purchaser may, at any time during the stop Work,
either (a) direct Contractor to resume performance of the Work by written notice
to Contractor, and Contractor shall resume diligent performance of the Work,
provided that (x) the Delivery Schedule is adjusted to reflect the stop Work and
the time required by Contractor to recommence performance, (y) other affected
provisions of the Contract shall be adjusted, and (z) Contractor is compensated
for its costs as defined in Article 22(A)(iii) below; or (b) terminate the
Contract pursuant to Article 21, in which case the costs incurred by Contractor
and its Subcontractors as a result of the stop Work as defined in Article
22(A)(iii) shall be added to the termination charges to be paid pursuant to
Article 21.

 

(iii)                   Contractor shall be compensated for any additional,
direct, out-of-pocket costs reasonably incurred by Contractor or the
Subcontractors as a result of such suspension and resumption of Work. Contractor
shall invoice Purchaser for such costs, and Purchaser

 

41

--------------------------------------------------------------------------------


 

shall pay such invoice within thirty (30) Days from the date of invoice.
Invoices will not be issued more frequently than one (1) per month during a stop
Work.

 

(B)                    Stop Work by Contractor in relation with Phase 1 and 2
activities.

 

(i)                         In the event Purchaser fails to make any payment in
due time as required pursuant to this Contract, Contractor shall notify
Purchaser in writing of such failure. If such failure is not cured by Purchaser
within thirty (30) Days after the date of such notification made by Contractor,
Contractor shall be entitled to immediately stop the Work under the Contract.

 

If Purchaser cures the payment failure on or before thirty (30) Days from the
date Contractor has stopped the Work as defined above, Contractor shall resume
any Work suspended as reasonably and promptly as possible provided that (a)
Purchaser has paid to Contractor all costs and expenses incurred as a result of
the stop Work hereunder and (b) the schedule of the Contract shall be adjusted
(provided such schedule adjustment shall not be less than one Day for each Day
of Work stoppage).

 

(ii)                      If Purchaser fails to cure the payment failure within
thirty (30) Days from the date Contractor has stopped the Work as defined above,
Contractor shall be entitled to immediately terminate the Contract by written
notice sent to Purchaser and the provisions of Article 22(B)(iv) shall apply.

 

(iii)                   In the event Purchaser fails to perform any material
obligations (other than those expressed in Article 22(B)(i) and Article
22(B)(ii)), Contractor shall notify Purchaser in writing of such failure. If
such failure is not cured by Purchaser within thirty (30) Days after the date of
such notification made by Contractor, Contractor shall be entitled to
immediately stop the Work under this Contract.

 

If Purchaser fails to cure the material breach within thirty (30) Days from the
date Contractor has stopped the Work as defined above, Contractor shall be
entitled to immediately terminate the Contract by written notice sent to
Purchaser and the provisions of Article 22(B)(iv) shall apply.

 

If Purchaser cures the material breach on or before thirty (30) Days from the
date Contractor has stopped the Work as defined above, Contractor shall resume
any Work suspended as reasonably and promptly as possible provided that (a)
Purchaser has paid to Contractor all costs and expenses incurred as a result of
the stop Work hereunder and (b) the schedule of the Contract shall be adjusted
(provided such schedule adjustment shall not be less than one Day for each Day
of Work stoppage).

 

(iv)                    In the event of termination of the Contract by
Contractor pursuant to this Article 22(B), Purchaser shall be liable to
Contractor for the charges payable pursuant to Article 21(B) which shall include
all costs and expenses incurred as a result of the stop Work hereunder, but in
no event to exceed the maximum aggregate payments to be made as set forth in
Exhibit F for two (2) quarters following the date of termination notice.

 

42

--------------------------------------------------------------------------------


 

(v)                       In the event of a bankruptcy filing by or against
Purchaser, and the occurrence of a post-bankruptcy default by Purchaser
including, but not limited to, a default under Article 34(F), Purchaser consents
to a modification of the stays of proceedings to permit the Contractor to
exercise such rights and remedies as may be available to it under the Contract
or applicable law, including, but not limited to, the right to suspend
performance, terminate the Contract and exercise rights under other agreements
with the Purchaser.

 

Further, Purchaser consents that any preliminary hearing on a request under U.S.
Bankruptcy Code section 362(d) (or under any successor statute or rule) by
Contractor for a modification of the stays of proceedings (a “Modification of
the Stays Motion”) shall be combined with a final hearing so that such hearing
may be concluded not less than thirty (30) days after the filing of the
Contractors’ Modification of the Stays Motion.

 

Purchaser acknowledges that the provisions of this Article 22(b)(v) are critical
elements of the transaction to Contractor. The Parties have consulted legal
counsel experienced in such issues, and agree that a provision of this type is
beneficial in these circumstances.

 

(C)                   Stop Work by Contractor in relation with Phase 3
activities.

 

(i)                         In the event Purchaser fails to make any payment in
relation with Phase 3 Spacecraft in due time as required pursuant to this
Contract, Contractor shall notify Purchaser in writing of such failure. If such
failure is not cured by Purchaser within ten (10) Days after the date of such
notification made by Contractor, Contractor shall be entitled to draw
immediately the unpaid amount from the Escrow Account, provided such Escrow
Account is the implementation for the Security Instrument as set forth in
Article 26 (D).

 

In such case, Purchaser shall replenish the Escrow Account so that the amount of
such Escrow Account shall equal the amounts (“Security Amounts”)  as identified
and set forth in the security amounts column in Exhibit F. In the event
Purchaser fails to replenish the Escrow Account within thirty (30) Days from the
date of notification of the failure made by Contractor as defined above,
Contractor shall be entitled to immediately stop the Work under this Contract.

 

If Purchaser fails to replenish the Escrow Account within thirty (30) Days from
the date Contractor has stopped the Work as defined above, Contractor shall be
entitled to immediately terminate the Contract by written notice sent to
Purchaser and the provisions of Article 22(B)(iv) shall apply.

 

If Purchaser replenishes the Escrow Account on or before thirty (30) Days from
the date Contractor has stopped the Work as defined above, Contractor shall
resume any Work suspended as reasonably and promptly as possible provided that
(a) Purchaser has paid to Contractor all costs and expenses incurred as a result
of the stop Work hereunder and (b) the schedule of the Contract shall be
adjusted (provided such schedule adjustment shall not be less than one Day for
each Day of Work stoppage).

 

43

--------------------------------------------------------------------------------


 

(ii)                      In the event Purchaser fails at any time during the
performance of the Contract to maintain the required Security Amounts for the
Escrow Account as set forth in Exhibit (F).  Contractor shall notify Purchaser
in writing of such failure. If such failure is not cured by Purchaser within
thirty (30) Days after the date of such notification made by Contractor,
Contractor shall be entitled to immediately stop the Work under this Contract.

 

If Purchaser fails to replenish the Escrow Account within thirty (30) Days from
the date Contractor has stopped the Work as defined above, Contractor shall be
entitled to immediately terminate the Contract by written notice sent to
Purchaser and the provisions of Article 22(C)(iv) shall apply.

 

If Purchaser replenishes the Escrow Account on or before thirty (30) Days from
the date Contractor has stopped the Work as defined above, Contractor shall
resume any Work suspended as reasonably and promptly as possible provided that
(a) Purchaser has paid to Contractor all costs and expenses incurred as a result
of the stop Work hereunder and (b) the schedule of the Contract shall be
adjusted (provided such schedule adjustment shall not be less than one Day for
each Day of Work stoppage).

 

Should the Parties agree to enter in a Security Instrument other than the Escrow
Account, then this Article 22 (C) shall be adjusted in accordance with such
agreed to Security Instrument.

 

(iii)                   In the event Purchaser fails to perform any material
obligations (other than those expressed in Article 22(C)(i) and Article
22(C)(ii)), Contractor shall notify Purchaser in writing of such failure. If
such failure is not cured by Purchaser within thirty (30) Days after the date of
such notification made by Contractor, Contractor shall be entitled to
immediately stop the Work under this Contract.

 

If Purchaser fails to cure the material breach within thirty (30) Days from the
date Contractor has stopped the Work as defined above, Contractor shall be
entitled to immediately terminate the Contract by written notice sent to
Purchaser and the provisions of Article 22(C)(iv) shall apply.

 

If Purchaser cures the material breach on or before thirty (30) Days from the
date Contractor has stopped the Work as defined above, Contractor shall resume
any Work suspended as reasonably and promptly as possible provided that (a)
Purchaser has paid to Contractor all costs and expenses incurred as a result of
the stop Work hereunder and (b) the schedule of the Contract shall be adjusted
(provided such schedule adjustment shall not be less than one Day for each Day
of Work stoppage).

 

(iv)                    In the event of termination of the Contract by
Contractor pursuant to this Article 22(C), Purchaser shall be liable to
Contractor for the charges payable pursuant to Article 21(B) which shall include
all costs and expenses incurred as a result of the stop Work hereunder, but in
no event to exceed the maximum aggregate payments to be made as set forth in
Exhibit F for two (2) quarters following the date of termination notice.

 

44

--------------------------------------------------------------------------------


 

Contractor shall be entitled to draw immediately such amounts under the Escrow
Account within thirty (30) Days after the date of termination. In case the
amounts drawn under the Escrow Account do not cover the full amount due and
payable to Contractor, Purchaser shall pay the balance to Contractor.

 

(v)                         In the event of a bankruptcy filing by or against
Purchaser, and the occurrence of a post-bankruptcy default by Purchaser
including, but not limited to, a default under Article 34(F), Purchaser consents
to a modification of the stays of proceedings to permit the Contractor to
exercise such rights and remedies as may be available to it under the Contract
or applicable law, including, but not limited to, the right to suspend
performance, terminate the Contract and exercise rights under other agreements
with the Purchaser.

 

Further, Purchaser consents that any preliminary hearing on a request under U.S.
Bankruptcy Code section 362(d) (or under any successor statute or rule) by
Contractor for a modification of the stays of proceedings (a “Modification of
the Stays Motion”) shall be combined with a final hearing so that such hearing
may be concluded not less than thirty (30) days after the filing of the
Contractors’ Modification of the Stays Motion.

 

Purchaser acknowledges that the provisions of this Article 22(C)(v) are critical
elements of the transaction to Contractor. The Parties have consulted legal
counsel experienced in such issues, and agree that a provision of this type is
beneficial in these circumstances.

 

Article 23.  Arbitration

 

(A)                  Any dispute or disagreement arising between the Parties in
connection with any interpretation of any provision of the Contract, or the
compliance or non-compliance therewith, or the validity or enforceability
thereof, or any other dispute under any Article hereof which is not settled to
the mutual satisfaction of the Parties within thirty (30) Days (or such longer
period as may be mutually agreed) from the date that either Party informs the
other in writing that such dispute or disagreement exists, shall be settled by
arbitration administered by the American Arbitration Association under its
Commercial Arbitration Rules and the Supplementary Procedures for Large, Complex
Disputes in effect on the date that such notice is given, except as otherwise
specified herein.

 

(B)                    The Party which demands arbitration of the controversy
shall in writing specify the matter to be submitted to arbitration, and at the
same time, choose and nominate an arbitrator; thereupon, within fifteen (15)
Days after receipt of such written notice, the other Party shall in writing
choose and nominate a second arbitrator.

 

The two arbitrators so chosen shall forthwith select a third arbitrator, giving
written notice to both Parties of the choice so made and fixing a time and place
in New York City, at which both Parties may appear and be heard with respect to
such controversy.  In case the two arbitrators shall fail to agree upon a third
arbitrator within a period of seven (7) Days, or if for any other reason there
shall be a lapse in the naming of an arbitrator or

 

45

--------------------------------------------------------------------------------


 

arbitrators, or in the filling of a vacancy, or in the failure or refusal of any
arbitrator or arbitrators to attend or fulfill his or their duties, then upon
application by either Party to the controversy, arbitrators shall be named by
the American Arbitration Association in accordance with its Arbitration Rules.

 

The arbitrators shall control discovery as they shall determine is appropriate
in the circumstances, taking into account the needs of the Parties and the
desirability of having the discovery take place in an expeditious and
cost-effective manner. Any discovery shall be limited to information directly
relevant to the controversy or claim in arbitration and shall be concluded
within ninety (90) Days after the arbitrators are appointed, unless good cause
for an extension of such deadline is shown.

 

(C)                    The arbitrators shall not alter or modify the terms and
conditions of this Contract but shall consider the pertinent facts and
circumstances and be guided by the terms and conditions of this Contract.  If a
solution is not found in the terms and conditions of this Contract, the
arbitrators shall be guided by the substantive laws of the State of New York,
excluding all conflict of law rules.  The arbitration award made shall be final
and binding upon the Parties, their successors and assignees, and judgment may
be entered thereon, upon the application of either Party, by any court having
jurisdiction. Each Party shall bear the cost of preparing and presenting its
case including its own attorneys’ fees; and the cost of arbitration, including
the fees and expenses of the arbitrator or arbitrators, will be shared equally
by the Parties.

 

(D)                   The relief that may be awarded by the arbitrators under
any arbitration arising from this Contract may not exceed actual compensatory
damages.  In no event may the arbitrators award punitive damages or otherwise
disregard the limitations of liability set forth in this Contract.

 

Article 24.  Warranty

 

(A)                  Contractor warrants that each Spacecraft shall be free from
material defects in materials and workmanship and will conform to the
requirements in Exhibit B. This warranty shall start upon the date of the
Pre-Shipment Review and shall run for a period of one (1) year, or until
Intentional Ignition, whichever is earlier.

 

In case of storage pursuant to Article 29(A), the warranty will be extended for
a period of two (2) years or up to the Intentional Ignition of the stored
Spacecraft, whichever occurs earlier. After Intentional Ignition, the
obligations of Contractor in case of defects identified on a Spacecraft shall be
limited to the performance of the Anomaly Support.

 

(B)                    Contractor warrants that the Satellite OBPE Software
shall be free from material defects in materials and workmanship and will
conform to the requirements in Exhibit B. This warranty shall start upon the
date of Intentional Ignition of the first successful launch and shall run for a
period of one (1) year. The scope of this warranty is as set forth in Exhibit A.

 

46

--------------------------------------------------------------------------------


 

(C)                    Subject to the provisions of Article 16, Contractor
warrants that the DSS shall be free from material defects in materials and
workmanship and will conform to the requirements in Exhibit E. This warranty
shall start upon the date of Final Acceptance thereof and shall run for a period
of two (2) years.

 

(D)                   Without waiver of its right to terminate this Contract for
default, Purchaser shall have the right, at any time during the period of this
warranty and irrespective of prior inspections or acceptance, to require that
any Deliverable Item not conforming to the material requirements of the Contract
by written notice sent to Contractor (detailing to which extent the Contract
requirements are not met) be corrected or replaced, at Contractor’s expense and
option.

 

(E)                     The remedy under this Article 24 shall not apply, as far
as the DSS and the Satellite OBPE Software are concerned, if repair or parts
replacement is required because of accident, unusual physical or electrical
stress, negligence, misuse, failure of environmental control prescribed in
operations and maintenance manuals, repair or alterations by Purchaser, its
officers, directors, employees, consultants, representatives or agents, or
causes other than ordinary use. Furthermore, the warranty is contingent upon
Contractor being given access to delivered Deliverable Items in order to effect
any correction or replacement.

 

(F)                     In addition to the rights, duties and obligations of
Contractor under other provisions of this Contract, Contractor shall regularly
and diligently review and assess the generic design of each Spacecraft and
related equipment, and the performance data available from any Spacecraft which
has been launched or is to be launched and the performance of any equipment
(other than Spacecraft) supplied, operated or installed or to be so supplied,
operated or installed by Contractor up to the time of launch for a Spacecraft. 
If such review and assessment shows that a material defect exists which affects
adversely or is reasonably likely to affect adversely the operation or
performance of a Spacecraft or other equipment, Contractor shall notify
Purchaser of any changes required thereto and, upon the written agreement of
Purchaser, take prompt and appropriate measures at Contractor’s sole cost to
correct a Spacecraft and other equipment before launch, so as to eliminate the
defect therefrom.

 

Purchaser shall provide to Contractor for the purpose of the investigation all
available data and information related to the operation of the Spacecraft in
orbit. In the event that corrective measures taken pursuant to this Article 24
cause a delay, such delay shall be treated like an excusable delay and there
shall be an equitable adjustment to the schedule and other terms for performance
for the affected Work.

 

(G)                    Purchaser authorizes Contractor to disclose material
deficiencies about Spacecraft to third parties (customers, consultants and
insurers) if problems are discovered either during production or on orbit and if
such problems are likely to affect other spacecrafts. This disclosure is subject
to US export control restrictions and execution of a

 

47

--------------------------------------------------------------------------------


 

confidentiality agreement and shall not identify Globalstar System, unless
Purchaser otherwise agrees.

 

(H)                   EXCEPT AS IS OTHERWISE EXPRESSLY PROVIDED IN THIS
CONTRACT, NO OTHER WARRANTIES, WHETHER STATUTORY, EXPRESS OR IMPLIED, INCLUDING
BUT NOT LIMITED TO THOSE OF MERCHANTABILITY AND FITNESS FOR ANY PARTICULAR
PURPOSE, SHALL APPLY TO THE GOODS AND SERVICES HEREUNDER AND THE REMEDIES
PROVIDED HEREIN ARE THE SOLE REMEDIES FOR FAILURE BY CONTRACTOR TO FURNISH WORK
THAT IS FREE FROM DEFECTS IN MATERIAL OR WORKMANSHIP AND CONFORMANCE WITH
REQUIREMENTS AS SET FORTH IN THIS ARTICLE 24. IN NO EVENT SHALL CONTRACTOR BE
LIABLE FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR SPECIAL DAMAGES. ALL
OTHER WARRANTIES OR CONDITIONS IMPLIED BY ANY OTHER STATUTORY ENACTMENT OR RULE
OF LAW WHATSOEVER ARE EXPRESSLY EXCLUDED AND DISCLAIMED.

 

ARTICLE 25.  COMMUNICATION AND AUTHORITY

 

(A)                    [*] is assigned as Purchaser’s Program Manager with
authority to issue technical direction within the scope of this Contract.  [*]
is assigned as Contractor’s Program Manager with authority to accept such
direction.  Notwithstanding Article 25(A), the foregoing Program Managers are
authorized (i) to initial the Exhibits and any modifications thereto (except
Exhibit F), and (ii) to execute the waivers of technical compliance with the
specifications in the Exhibits.

 

(B)                    All contractual correspondence to Purchaser will be
addressed to (with copy to the Program Manager) :

 

[*]

Globalstar, Inc.

461 South Milpitas Blvd.

Milpitas, California 95035, U.S.A.

Email: [*]

 

48

--------------------------------------------------------------------------------


 

All technical correspondence to Purchaser will be addressed to :

 

[*]

Globalstar, Inc.

461 South Milpitas Blvd.

Milpitas, California 95035, U.S.A.

Email: [*]

 

All contractual correspondence to Contractor will be addressed to (with copy to
the Program Manager) :

 

[*]

Thales Alenia Space France

100, Boulevard du midi - B.P 99

06156 Cannes la Bocca Cedex — France

Email: [*]

 

All technical correspondence to Contractor will be addressed to :

 

[*]

Thales Alenia Space France

100 Boulevard du midi - B.P 99

06156 Cannes la Bocca Cedex — France

Email: [*]

 

(C)                    In a time critical situation, such as in the case of
failures or suspected failures of transponders or other operational or technical
matters requiring immediate attention, notice may be given by telephone. Any
notice given verbally will be confirmed in writing as soon as practicable
thereafter in accordance with Article 25(D).

 

(D)                   Except as provided in Article 25(C), all notices, demands,
reports, orders and requests hereunder by one Party to the other shall be in
writing and deemed to be duly given on the same Business Day if sent by
electronic means (i.e., electronic mail) or delivered by hand during the
receiving Party’s regular business hours, or on the date of actual receipt if
sent by pre-paid overnight, registered or certified mail.

 

(E)                     The Parties agree to cooperate in implementing the use
of electronic signatures, provided that such use is consistent with applicable
law.

 

49

--------------------------------------------------------------------------------


 

ARTICLE 26.  SPACECRAFT FOR PHASE 3

 

(A)                  Phase 3 Delivery - Advanced Schedule of six (6) Spacecraft.

 

Upon EDC2, the Contractor shall proceed with the procurement of Long Lead Items
(LLI) for advancement of six (6) Spacecraft under Phase 3.

 

The Purchaser may notify Contractor in writing to proceed with the completion of
the manufacture and test of the six (6) Spacecraft (“the Completion Notice”) at
any time between May 1st, 2010 (“the Earliest Call-Up Date”) and September
1st 2010 (“the Latest Call-Up Date”), unless Purchaser elects to postpone the
Required Delivery Dates as set forth in Article 26(C) below. The PSR Date for
the sixth (6th) Spacecraft of the Batch shall occur within twenty (20) months
after the date of the Completion Notice.

 

If on the Latest Call-Up Date the Purchaser has not issued the Completion Notice
for the Regular Delivery Schedule as per Article 26 (B) below, and has not
elected to postpone the Required Delivery Dates as set forth in Article 26(C)
below, then the Contract shall be deemed terminated by Purchaser for convenience
in relation to the six (6) Spacecraft under Phase 3 and the provisions of
Article 21 shall apply, unless otherwise agreed by the Parties.  In such case,
the payment amount of [*]Euro ([*] Euro) referred to in Article 4 Item 1Bis
shall be due in addition to the termination cost referred to in Article 21 of
the Contract and payable within 1 week after receipt of the corresponding
invoice.

 

As a condition of Contractor’s acceptance of the Completion Notice, the
Purchaser shall have established the appropriate Security Instrument as set
forth in (D) below.

 

(B)                    Phase 3 Delivery — Regular Delivery

 

(i) In order to maintain the Regular Delivery of the seventeen (17) Spacecraft
for which LLI have not been ordered by Contractor, Purchaser shall ensure that
the agreed to Security Instrument is in place on February 1, 2010 as a condition
for Contractor’s start of activities for manufacture and test of such seventeen
(17) Spacecraft in accordance with the Contract, unless Purchaser elects to
postpone the Required Delivery Dates as set forth in Article 26(C) below.

 

If on February 1, 2010 the Purchaser has not put in place the agreed to Security
Instrument as a condition for Contractor’s start of activities for manufacture
and test of the seventeen (17) Spacecraft in accordance with the Contract and
has not elected to postpone the Required Delivery Dates of the seventeen (17)
Spacecraft under Phase 3 as set forth in Article 26(C) below, then the Contract
shall be deemed terminated by Purchaser for convenience in relation to the
seventeen (17) Spacecraft under Phase 3 and the provisions of Article 21 shall
apply.

 

(ii) If by September 1, 2010 the Purchaser has not issued the Completion Notice
as provided for in Article 26(A), then in order to maintain the Regular Delivery
of the six

 

50

--------------------------------------------------------------------------------


 

(6) Spacecraft of Phase 3 for which LLI have been ordered, Purchaser shall
ensure that the agreed to Security Instrument is in place on September 1, 2010
as a condition for Contractor’s start of activities for manufacture and test of
the six (6) Spacecraft in accordance with the Contract, unless Purchaser elects
to postpone the Required Delivery Dates as set forth in Article 26(C) below.

 

If by September 1, 2010 the Purchaser has not issued the Completion Notice as
provided for in Article 26 (A), and the Security Instrument in order to maintain
the Regular Schedule is not in place and the Purchaser does not elect to
postpone the Required Delivery Dates as set forth in Article 26 (C) below, then
the Contract shall be deemed terminated by Purchaser for convenience in relation
to the six (6) Spacecraft under Phase 3 and the provisions of Article 21 shall
apply.  In such case, the payment amount of [*]Euro ([*] Euro) referred to in
Article 4 Item 1Bis shall be due in addition to the termination cost referred to
in Article 21 of the Contract and payable within 1 week after receipt of the
corresponding invoice.

 

(C)                    Phase 3 Delivery - Postponement Option

 

Purchaser may elect to postpone the Required Delivery Dates for Spacecraft under
Phase 3 by Thirteen months (13) months upon written notice to Contractor to be
received on or before the date as follows:

 

(i)                                     No later than February 1, 2010 for the
postponement of the Required Delivery Dates of the seventeen (17) Spacecraft
under Phase 3;  and

 

(ii)                                  No later than September 1, 2010 for the
postponement of the Required Delivery Dates of the six (6) Spacecraft under
Phase 3 for which LLI have been      procured.

 

In the event of a thirteen month postponement, the agreed to Security Instrument
shall be in place by March 5, 2011 for the postponement of 26(C) (i) and by
October 1, 2011 for the postponement of 26 (C) (ii).

 

In the event of the aforementioned postponement in Article 26(C)(i) or (ii), the
price for Spacecraft, Launch Support Services and MOSS under Phase 3 shall be
increased as by

 

(a)          [*]percent ([*]%) per quarter:  if the postponements in both
Article 26(C)(i) and (ii) are elected for all twenty-three (23) Spacecraft under
Phase 3;  and

 

(b)         [*]percent ([*]%) per quarter:  if the postponement in Article
26(C)(i) only is elected for the seventeen (17) Spacecraft under Phase 3.

 

For the sake of clarification, there will be no price increase for Spacecraft,
Launch Support Services and MOSS under Phase 3 if the Purchaser issues the
Completion Notice for the advanced six (6) Spacecraft under Phase 3 and
maintains the Regular Delivery of the remaining seventeen (17) Spacecraft under
Phase 3.

 

51

--------------------------------------------------------------------------------


 

For a postponement period greater than thirteen (13) months but not to exceed
eighteen (18) months from the Regular Delivery Schedule (the “Maximum
Postponement Period”) (subject to non obsolescence of parts, materials and
qualification processes ), or for postponement of Spacecraft quantities other
than stated above, the Parties shall negotiate in good faith the appropriate
equitable adjustment in price and schedule.

 

The Parties acknowledge that should Purchaser elect to postpone the six (6)
Spacecraft under 26 (C) (ii), then the 17 Spacecraft under 26 (C) (i) cannot
maintain the Regular Delivery Schedule and should the Purchaser elect to
postpone the delivery of the 17 Spacecraft under 26 (C) (i), then the
Postponement Period shall, as a minimum, correspond to the one elected for the
six (6) Spacecraft under 26 (C) (ii).

 

The Security Instrument date for a postponement period greater than thirteen
(13) months shall be calculated based on March 5, 2011 plus the actual
additional postponement period greater than thirteen (13) months. This
calculation shall apply to postponement of Spacecraft under 26 (C) (i) and/or 26
(C) (ii).

 

However, if the Security Instrument is not in place for Phase 3 Spacecraft by
the required date set forth in 26 (C) corresponding to the elected postponement
period, then the Contract shall be deemed terminated by Purchaser for
convenience in relation to the remaining Spacecraft under Phase 3 and the
provisions of Article 21 shall apply.

 

(D)                   Security Instrument for Phase 3 Delivery

 

As a condition for Contractor’s performance for Phase 3 delivery in accordance
with either (A), (B) or (C) above, the Parties agree that a certain Security
Instrument in a form and substance to be mutually agreed at least thirty (30)
days prior to the date(s) Purchaser elects to implement regarding the Phase 3
delivery as set forth in each of the above subparagraphs. The need for a
Security Instrument and/or a Security Amount shall take into consideration
Purchaser’s funds available resulting from launch insurance proceeds available
for the funding of Phase 3 delivery.  Failing such mutual agreement, the
Security Instrument, by default, shall be as follows:  On a quarterly basis,
Purchaser shall deposit into the Escrow Account the Security Amounts as
identified and set forth in Exhibit F.

 

Article 27.  Licenses for Export and Launch

 

(A)                  This Contract is subject to all applicable United States
laws and regulations relating to the export of Licensed Items and to all
applicable laws and regulations of the country or countries to which such
Licensed Items are exported or are sought to be exported.  Contractor and
Purchaser shall fully comply with all requirements of any Technical Assistance
Agreement related to the substance of this Contract, whether included as an
Appendix hereto or not.

 

52

--------------------------------------------------------------------------------


 

(B)                    Without limiting the scope of Article 27(A), Contractor
shall use its reasonable best efforts to obtain all approvals and licenses
required by the laws and regulations of the country or countries to which the
Licensed Items are exported or are sought to be exported. Purchaser shall use
its reasonable best efforts to obtain all US government approvals and licenses
to export Licensed Items.

 

(C)                    If a government refuses to grant a required approval or
license to export the Licensed Items, or to launch a Spacecraft, or revokes or
suspends an approval or license subsequent to its grant, or grants a license or
approval subject to conditions, then (i) this Contract shall, nevertheless,
remain in full force and effect unless terminated for convenience pursuant to
Article 21, and (ii) the Delivery Schedule shall be adjusted on a day-for-day
basis for each day that Contractor is impacted by such action or inaction of the
United States government.  Such government action or inaction shall not modify
in any way the rights and obligations of the Parties under this Contract except
to relieve Contractor of any obligations which cannot be performed without such
an approval or license.

 

(D)                   The Parties confirm that their performance of, and
obligations under, this Contract is in all matters subject to the provisions of
this Article 27, notwithstanding that (i) other Articles (including without
limitation those paragraphs in Articles 8 and 9) and Exhibits may not
specifically reference Article 27, and (ii) other Articles and Exhibits may
state that they are subject to compliance with other Articles of this Contract.

 

(E)                     Contractor and Purchaser shall cooperate in amending as
necessary the existing Technical Assistance Agreement set forth in Appendix 2
and in the establishment of Appendix 3, which will allow Purchaser to be
directly involved in matters related to some or all Licensed Items.

 

Article 28.  Spacecraft Storage

 

(A)                  In the event of a delay or failure to launch which is
attributable to Contractor, Contractor, at its expense, shall provide for all
transportation, storage (if needed), testing and refurbishment and any Work and
expense of maintenance to prevent deterioration of a Spacecraft required before
and until such time as a rescheduled launch can reasonably be effected.

 

(B)                      If Purchaser has not secured a firm launch commitment
for Spacecraft having completed PSR, then Purchaser shall direct Contractor to
store such Spacecraft and the provisions of Article 29(A) and of the Storage
Plan shall apply.

 

(C)                    Title and risk of loss for a Spacecraft to be stored in
accordance with this Article 28 shall remain with, and the associated cost of
insurance shall be borne by Contractor.

 

53

--------------------------------------------------------------------------------


 

ARTICLE 29.  OPTIONS

 

(A)                    Option for extended storage

 

(i)                         If, for any reason other than the fault of
Contractor, Purchaser so requests of Contractor, after successful completion of
Pre-Shipment Review, Contractor shall place a Spacecraft in storage, in
accordance with a Storage Plan, for a maximum period of twelve (12) years.
Unless otherwise set forth in the Storage Plan, title and risk of loss for a
Spacecraft in storage in accordance with this Article 29(A)(i) shall pass to
Purchaser in accordance with Article 9. In addition, Purchaser shall be
responsible for all transportation costs in transit, (a) from Contractor’s
facility to storage, (b) if necessary, from the storage site to a refurbishment
site, and (c) if applicable, from the Launch Site to the storage site and
return.  Assuming a storage location within a 150-mile radius of Contractor’s
facility, Contractor shall be responsible for all transportation costs from the
storage site, or the refurbishment site if applicable, to the Launch Site and
for the risk of loss and the expense of any insurance to cover such risk while
in transit.

 

(ii)                    If storage of a Spacecraft is effected pursuant to
Article 29(A), upon the request of Purchaser, Contractor shall provide periodic
testing, necessary equipment, and environmental maintenance suitable for
prevention of deterioration to the Spacecraft during the period of storage.
Unless such environmental services are provided by Contractor, any deterioration
to a Spacecraft while in storage shall be at Purchaser’s risk and shall be
corrected at Purchaser’s expense. If such services are provided by Contractor,
correction of such deterioration shall be at Contractor’s expense.

 

(iii)                     The price for storage activities will be negotiated in
good faith between the Parties upon request from Purchaser.

 

(iv)                    If, at any time after storage effected pursuant to
Article 29(A) begins, Purchaser elects to launch a stored Spacecraft, Contractor
shall inspect, test and refurbish as necessary such Spacecraft to a launch-ready
condition and arrange for transit to the Launch Site as directed by Purchaser. 
The price for such activities will be negotiated in good faith between the
Parties.

 

(v)                     If the Spacecraft is placed in storage pursuant to
Article 29(A), then the provisions of Article 18.1 and Article 20 shall no
longer apply with respect to such Spacecraft.

 

54

--------------------------------------------------------------------------------


 

(B)                    Additional Spacecraft

 

Purchaser shall have the option to order from Contractor up to eighteen (18)
additional recurring Spacecraft under the following conditions :

 

(i)                           Each order shall be for a minimum of six (6)
additional Spacecraft.

 

(ii)                          If the order is exercised on or before July 1,
2008, then the firm fixed price for each additional Spacecraft shall be [*] 
Euros.

 

(iii)                       If the order is exercised on or after July 2, 2008
for delivery of Satellites before December 31, 2013, then the firm fixed price
for each additional Spacecraft shall be [*] Euros.

 

(iv)                      If the order is exercised after July 2, 2008 for
delivery after December 31, 2013, then the firm fixed price for each additional
Spacecraft shall be [*] Euros plus a [*]% annual increase for each year after
2013.

 

(v)                       The Delivery schedule for each additional Spacecraft
ordered on or before April 1, 2013 (under the Regular Delivery) shall be :

 

· the first Spacecraft ordered will be delivered twenty two (22) months after
the date of receipt of the order by Contractor ; and

 

· the subsequent Spacecraft will be delivered at a rate of one (1) per month
after the first one of that Batch (the minimum size of the order being of 6 to 8
satellites per Batch).

 

The Delivery schedule for each additional Spacecraft ordered after April 1, 2013
(under the Regular Delivery) shall be :

 

· the first Spacecraft ordered will be delivered thirty (30) months after the
date of receipt of the order by Contractor ; and

 

· the subsequent Spacecraft will be delivered at a rate of one (1) per month
after the first one of that Batch (the minimum size of the order being of 6 to 8
satellites per Batch).

 

In any case, in case of obsolescence of components, Contractor reserves the
right to renegotiate in good faith with Purchaser the price and schedule for
these additional satellites.

 

55

--------------------------------------------------------------------------------


 

(C)                    Satellite OBPE Software enhancement

 

Purchaser shall have the option to order from Contractor OBPE Software
enhancement activities to be defined on a case-by-case basis. The scope and
price for such activities will be negotiated in good faith between the Parties
on time and material basis.

 

(D)                   Extended Anomaly Support

 

Purchaser shall have the option to order from Contractor extended Anomaly
Support activities to be defined on a case-by-case basis. The scope and price
for such activities will be negotiated in good faith between the Parties on time
and material basis.

 

Article 30.  Key Personnel

 

(A)                  At EDC, Contractor shall identify the Key Personnel for the
following positions to perform the services and staff the Work, working
dedicated until successful completion of the Work performed hereunder
(individually a “Key Person” and collectively the “Key Personnel”).  No person
can serve the role of more than one Key Person.

 

Position

 

Name

Program Manager

 

[*]

 

(B)                    Key Personnel shall not be removed from performance of
the Work under this Contract unless replaced with personnel of substantially
equal qualifications and ability.  Purchaser shall have the right to review the
qualifications of any proposed replacements.  If Purchaser deems, in its
reasonable judgment, the proposed replacements to be unsuitable, Purchaser may
require Contractor to offer alternative candidates.  Notwithstanding its role in
reviewing Key Personnel and their replacements, Purchaser shall have no
supervisory control over their performance, and nothing in this Article shall
relieve Contractor of any of its obligations under this Contract, or of its
responsibility for any acts or omissions of its personnel.

 

Article 31.  Indemnification and Insurance

 

(A)                  Contractor shall indemnify and hold harmless Purchaser, and
its subsidiaries and affiliates, and its subcontractors (if any), their
respective officers, employees, agents, servants and assignees, or any of them
(collectively “Purchaser Indemnitees”), from any direct or indirect loss,
damage, liability and expense (including reasonable attorneys fees), on account
of loss or damage to property and injuries, including death, to all persons,
including but not limited to employees or agents of Contractor, the
Subcontractors and the Purchaser Indemnitees, and to all other persons, arising
from any occurrence caused by any negligent act or omission or willful
misconduct of Contractor, the Subcontractors or any of them.

 

56

--------------------------------------------------------------------------------


 

At Contractor’s expense, Contractor shall defend any suits or other proceedings
brought against the Purchaser Indemnitees on account thereof, and shall pay all
expenses and satisfy all judgments which may be incurred by or rendered against
them, or any of them, in connection therewith.

 

Contractor shall have the right to settle any claim or litigation against which
it indemnifies hereunder. Further, the Purchaser Indemnitees shall provide to
Contractor such reasonable cooperation and assistance as Contractor may request
to perform its obligations hereunder.

 

(B)                      Purchaser shall indemnify and hold harmless Contractor,
and its subsidiaries and affiliates, its Subcontractors, their respective
officers, employees, agents, servants and assignees, or any of them
(collectively “Contractor Indemnitees”), from any direct or indirect loss,
damage (including damage to property and injuries, including death), liability
and expense (including reasonable attorneys fees) incurred by any third party
(including employees or agents of Purchaser and Contractor Indemnitees) and
arising from any occurrence caused by any negligent act or omission or willful
misconduct of Purchaser, its officers, employees, agents, consultants, servants
and assignees.

 

In addition, Purchaser shall waive any claim against and shall indemnify and
hold harmless Contractor Indemnitees from any direct or indirect loss, damage
(including damage to property and injuries, including death), liability and
expense incurred by any third party and arising from use, operation or
performance of the DSSs, the Satellite OBPE Software and any Spacecraft after
Intentional Ignition, including as a result of modification or improvements made
by Purchaser.

 

Purchaser shall, at Purchaser’s expense, defend any suits brought against the
Contractor Indemnitees referred to above and shall pay all expenses and satisfy
all judgments which may be incurred by or rendered against them, or any of them,
in connection therewith.  Purchaser shall have the right to settle any claim or
litigation against which it indemnifies hereunder. Further, the Contractor
Indemnitees shall provide to Purchaser such reasonable cooperation and
assistance as Purchaser may request to perform its obligations hereunder.

 

(C)                      Contractor shall, at its own expense, provide and
maintain insurance which shall cover all WIP (including all Purchaser’s property
while in Contractor’s custody) against physical loss or damage on an “all risks”
property insurance basis, including coverage for the perils of flood or
earthquake while in or about Contractor’s and its Subcontractors’ premises,
while at other premises which may be used or operated by Contractor for
construction or storage purposes, and while in transit, or while at the Launch
Site until Intentional Ignition for a Satellite or upon placing a Satellite into
storage.

 

The amount of insurance shall be sufficient to cover the full replacement value
of all Work. Upon request by Purchaser, Contractor will provide certificate of
insurance to Purchaser. Additionally, Contractor will add Purchaser as an
additional insured under the All Risks insurance as far as Purchaser’s interests
may appear.

 

57

--------------------------------------------------------------------------------


 

The insurance may be issued with deductibles, which are consistent with
Contractor’s current insurance policies.  The amount of any loss up to the value
of the deductible level, or not otherwise covered by the insurance, shall be
borne by Contractor.

 

In addition, Contractor shall, at its own expense, provide and maintain a
Commercial General Liability Insurance Policy (“CGL Policy”) which shall cover
property damage and injuries, including death, caused to third parties. Upon
written request by Purchaser, Contractor will provide a certificate of insurance
to Purchaser. Contractor shall use its reasonable best efforts to add Purchaser
as additional insured under such CGL Policy.

 

(D)                     Contractor shall provide to Purchaser, prior to
Intentional Ignition, a written statement containing the following :

 

· the Satellites to be launched have passed qualification and acceptance tests,
including the FRR, under the Contract, subject to written waivers that have been
issued and approved by Purchaser ; and

 

· ANY AND ALL KNOWN DEFECTS OR ANOMALIES OBSERVED ON (I) ALREADY LAUNCHED OR ON
GROUND SIMILAR SATELLITES MANUFACTURED BY CONTRACTOR, OR (II) ON THE SATELLITES
TO BE LAUNCHED DURING THEIR DEVELOPMENT, WHICH CAME TO CONTRACTOR’S KNOWLEDGE
PRIOR TO THE FLIGHT READINESS REVIEW, HAVE BEEN RECORDED AND INVESTIGATED AND
THAT ALL REQUIRED REMEDY MEASURES HAVE BEEN IMPLEMENTED IN ACCORDANCE WITH THE
APPLICABLE QUALITY PROCEDURES AS FAR AS APPLICABLE AND IN SO FAR AS THEY WOULD
ADVERSELY AFFECT THE PERFORMANCE OF THE SATELLITES TO BE LAUNCHED, SUCH
INFORMATION PROVIDED TO PURCHASER.

 

Article 32.  Effective Date of Contract

 

(A)                    This Amended and Restated Contract shall enter into force
when all of the following conditions are fulfilled :

 

(i)                                     signature of the Amended and Restated
Contract by both Parties ; and

(ii)                                  signature of the Export Credit Facility
between Purchaser and Lender for the financing for Phase 1, Phase 2 (including
LLI for 6 Spacecraft from Phase 3) has occurred as notified by the Purchaser to
the Contractor in writing.

 

N.B.:

(1) All of the above conditions must be completed No Later Than June 5, 2009 in
order to preserve the Terms and Conditions as set forth in this Amended and
Restated Contract.  Therefore, time is of the essence.

 

(2) For convenience, all dates in this Amended and Restated Contract were based
upon an assumed EDC2 of June 5, 2009, meaning that the first draw down under the
Export Credit Facility referred to here above has occurred prior to that date. 
However, should the first draw down occur later than June 5th, 2009, then all
dates in this Amended and Restated Contract shall be postponed accordingly by
the

 

58

--------------------------------------------------------------------------------


 

number of days elapsed between June 5th, 2009 and actual date of the first draw
down.

 

ARTICLE 33.  REPRESENTATIONS

 

(A)                  Contractor represents, covenants and warrants that :

 

(i)                         Contractor’s execution of and performance under this
Contract will not result in a breach of, or constitute a default under, any
contract, instrument or other agreement to which Contractor is a party or is
bound; and

 

(ii)                      Contractor has full power, authority and legal right
to execute, deliver and perform this Contract, that the execution, delivery and
performance by Contractor of this Contract have been duly authorized by all
necessary action on the part of Contractor and do not require any further
approval or consent of any person or entity (whether governmental or otherwise),
and that once executed by Contractor this Contract shall constitute a legal,
valid and binding obligation of Contractor enforceable against Contractor in
accordance with its terms.

 

(B)                      Purchaser represents, covenants and warrants that :

 

(i)                           Purchaser has full power, authority and legal
right to execute, deliver and perform this Contract, that the execution,
delivery and performance by Purchaser of this Contract have been duly authorized
by all necessary action on the part of Purchaser and do not require any further
approval or consent of any person or entity (whether governmental or otherwise),
and that once executed by Purchaser this Contract shall constitute a legal,
valid and binding obligation of Purchaser enforceable against Purchaser in
accordance with its terms.

 

(ii)                        Purchaser’s execution of and performance under this
Contract does not result in a breach of, or constitute a default under, any
contract, instrument or other agreement to which Purchaser is a party or is
bound.

 

ARTICLE 34.  GENERAL PROVISIONS

 

(A)                  Each Party hereby agrees that it will not, without the
prior written approval of the other Party (such approval not to be unreasonably
withheld or unduly delayed), assign or delegate any of their rights, duties, and
obligations under this Contract, except to a wholly-owned subsidiary of such
Party (which assignment or delegation shall not relieve the assignor or
delegator of liability). In case of assignment by Purchaser, Purchaser shall
demonstrate to Contractor’s satisfaction that its successor or assignee
possesses the financial resources to fulfill Purchaser’s obligations under this
Contract. Upon such assignment, the assignee shall assume all rights and
obligations of the assignor existing

 

59

--------------------------------------------------------------------------------


 

under this Contract at the time of such assignment. This Article 34(A) shall not
preclude the granting of a security interest by a Party to a lender.

 

(B)                    Nothing contained in this Contract shall be deemed or
construed by the Parties or by any third party to create any rights, obligations
or interests in third parties, or to create the relationship of principal and
agent, partnership or joint venture or any other fiduciary relationship or
association between the Parties and the rights and obligations of the Parties
shall be limited to those expressly set forth herein.

 

(C)                    No failure on the part of either Party to notify the
other Party of any noncompliance hereunder, and no failure on the part of either
Party to exercise its rights hereunder, shall prejudice any remedy for any
subsequent noncompliance with any term or condition of this Contract and shall
be limited to the particular instance and shall not operate or be deemed to
waive any future breaches or noncompliance with any term or condition.  Except
as otherwise expressly provided herein, all remedies and rights hereunder shall
be exclusive and in lieu of all other rights and remedies available by law or in
equity.

 

(D)                   The Parties shall comply with the United States Foreign
Corrupt Practices Act, the OECD Antibribery Convention and all other laws of any
country dealing with improper or illegal payments, gifts or gratuities.
Contractor agrees not to pay, promise to pay or authorize the payment of any
money or anything of value, directly or indirectly to any person for the purpose
of illegally or improperly inducing a decision or obtaining or retaining
business in connection with this Contract.

 

(E)                     This Contract (including all Exhibits and Appendices)
constitutes the entire agreement between the Parties and supersedes all prior
understandings, commitments and representations between the Parties with respect
to the subject matter hereof. In particular, this Contract supersedes the ATP
entered into by and between the Parties. The Work performed by Contractor
pursuant to the ATP and any amounts paid by the Purchaser to Contractor under
the ATP are considered as Work performed and costs incurred and paid in the
performance of this Contract.

 

The Escrow Agreement is separate and independent from this Contract. The Parties
do not intend for this Contract and the Escrow Agreement to constitute a single
agreement.

 

This Contract may not be amended or modified and none of its provisions may be
waived, except by a writing signed by an authorized representative of the Party
against which the amendment, modification or waiver is sought to be enforced.

 

In the event any one or more of the provisions of this Contract shall for any
reason be held to be invalid or unenforceable, the remaining provisions of this
Contract shall be unimpaired, and the invalid or unenforceable provision shall
be replaced by a provision which, being valid and enforceable, comes closest to
the intention of the Parties underlying the invalid or unenforceable provisions.
The Parties shall negotiate in good faith to attempt to agree upon any such
replacement provision.

 

60

--------------------------------------------------------------------------------


 

The paragraph headings herein shall not be considered in interpreting the text
of this Contract.

 

All oral and written communications between the Parties shall be conducted in
English.

 

This Contract shall be governed by and interpreted in accordance with the laws
of the State of New York, U.S.A., excluding its conflict of laws rules. The U.N.
Convention on Contracts for the International Sales of Goods is not applicable
to this Contract.

 

(F)                       In view of a number of factors, including the
substantial payments to Subcontractors that Contractor will be making in
connection with its performance under this Contract, the Parties acknowledge and
agree that if Purchaser should become a debtor in a case under the United States
Bankruptcy Code, Contractor would be severely and irreparably damaged unless
Purchaser continues uninterrupted and timely performance of its obligations
under the Contract and promptly assumes or rejects this Contract.  In continuing
to perform this Contract following a bankruptcy filing by the Purchaser,
Contractor would incur millions of Euros of expense (including commitments to
Subcontractors) that Contractor could avoid incurring through termination
clauses if the Contract ultimately is to be rejected in a bankruptcy proceeding.
Accordingly, if Purchaser should become a debtor in a case (the “Bankruptcy
Case”) under the United States Bankruptcy Code, Purchaser shall, within thirty
(30) days after the commencement of the Bankruptcy Case, (i) promptly advise
Contractor of such, (ii) file a motion (the “Motion”) with the bankruptcy court
presiding over the Bankruptcy Case seeking an order approving Purchaser’s
assumption or rejection of this Contract within such thirty day period, and
(iii) obtain a final and non-appealable order (the “Order”) approving the
assumption or rejection of this Contract. Purchaser agrees that it shall not,
without the prior written consent of Contractor, withdraw the Motion or adjourn
any hearing on the Motion.  Purchaser further agrees that it will promptly take
and diligently pursue any and all actions necessary and/or appropriate,
including such actions as may be reasonably requested by Contractor, to obtain
the Order within the thirty (30) day period set forth above.  In the event
Purchaser does not file the Motion and obtain the Order within thirty (30) days
after the commencement of the Bankruptcy Case, Contractor shall, in addition to
any other rights and/or remedies it has or may have, be entitled to stop the
Work under this Contract.  Following such Work stoppage, if Purchaser still has
not filed the Motion and obtained the Order within thirty (30) days after
Contractor has stopped the Work then, Contractor shall be entitled to terminate
the Contract by written notice sent to Purchaser and the provisions of Article
22(B)(iv) shall apply.

 

Purchaser acknowledges that the provisions of this Article 34(F) are critical
elements of the transaction to Contractor. The Parties have consulted legal
counsel experienced in such issues, and agree that a provision of this type is
beneficial in these circumstances.

 

(G)                      Purchaser agrees to give to Contractor access to its
financial information and to provide to Contractor an update, via teleconference
call as frequently as requested by Contractor, of measures implemented or
anticipated to secure full financing of the constellation.

 

61

--------------------------------------------------------------------------------


 

Execution

 

In witness whereof, the Parties have duly executed this Contract.

 

 

Globalstar, Inc.

 

Thales Alenia Space France

 

 

By:

/s/ Anthony J. Navarra

 

By:

/s/ Blaise Jaeger

 

 

 

 

 

Name:  

Anthony J. Navarra

 

Name:  

Blaise JAEGER

 

 

 

 

 

Title:

President

 

Title:

EVP and General Manager, Telecom

 

 

 

 

 

Date:

June 2, 2009

 

Date:

June 3, 2009

 

62

--------------------------------------------------------------------------------